Exhibit 10.2

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

of

GOOSEHEAD FINANCIAL, LLC

Dated as of May 1, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE   ARTICLE 1   Definitions and Usage  

Section 1.01.

  

Definitions

     2  

Section 1.02.

  

Other Definitional and Interpretative Provisions

     14   ARTICLE 2   The Company  

Section 2.01.

  

Formation

     15  

Section 2.02.

  

Name

     15  

Section 2.03.

  

Term

     15  

Section 2.04.

  

Registered Agent and Registered Office

     16  

Section 2.05.

  

Purposes

     16  

Section 2.06.

  

Powers of the Company

     16  

Section 2.07.

  

Partnership Tax Status

     16  

Section 2.08.

  

Regulation of Internal Affairs

     16  

Section 2.09.

  

Ownership of Property

     16  

Section 2.10.

  

Subsidiaries

     16  

Section 2.11.

  

Qualification in Other Jurisdictions

     16   ARTICLE 3   Units; Members; Books and Records; Reports  

Section 3.01.

  

Units; Admission of Members

     17  

Section 3.02.

  

Substitute Members and Additional Members

     17  

Section 3.03.

  

Tax and Accounting Information

     19  

Section 3.04.

  

Books and Records

     21   ARTICLE 4   Pubco Ownership; Restrictions On Pubco Stock  

Section 4.01.

  

Pubco Ownership

     21  

Section 4.02.

  

Restrictions on Pubco Common Stock

     22   ARTICLE 5   Capital Contributions; Capital Accounts;   Distributions;
Allocations  

Section 5.01.

  

Capital Contributions

     24  

Section 5.02.

  

Capital Accounts

     25  

Section 5.03.

  

Amounts and Priority of Distributions

     26  

Section 5.04.

  

Allocations

     28  

Section 5.05.

  

Other Allocation Rules

     31  

Section 5.06.

  

Tax Withholding; Withholding Advances

     32  

 

i



--------------------------------------------------------------------------------

ARTICLE 6   Certain Tax Matters  

Section 6.01.

  

Tax Matters Representative

     33  

Section 6.02.

  

Section 754 Election

     33  

Section 6.03.

  

Debt Allocation

     33   ARTICLE 7   Management of the Company  

Section 7.01.

  

Management by the Managing Member

     34  

Section 7.02.

  

Withdrawal of the Managing Member

     34  

Section 7.03.

  

Decisions by the Members

     34  

Section 7.04.

  

Duties

     35  

Section 7.05.

  

Officers

     35   ARTICLE 8   Transfers of Interests  

Section 8.01.

  

Restrictions on Transfers

     36  

Section 8.02.

  

Certain Permitted Transfers

     37  

Section 8.03.

  

Distributions

     37  

Section 8.04.

  

Registration of Transfers

     37   ARTICLE 9   Certain Other Agreements  

Section 9.01.

  

Non-Compete; Non-Disparagement

     37  

Section 9.02.

  

Company Call Right

     38  

Section 9.03.

  

Preemptive Rights

     39   ARTICLE 10   Redemption and Exchange Rights  

Section 10.01.

  

Redemption Right of a Member

     39  

Section 10.02.

  

Election and Contribution of Pubco

     42  

Section 10.03.

  

Exchange Right of Pubco

     42  

Section 10.04.

  

Tender Offers and Other Events with Respect to Pubco

     43  

Section 10.05.

  

Reservation of Shares of Class A Common Stock; Certificate of Pubco

     44  

Section 10.06.

  

Effect of Exercise of Redemption or Exchange Right

     44  

Section 10.07.

  

Tax Treatment

     44  

 

ii



--------------------------------------------------------------------------------

ARTICLE 11   Limitation on Liability, Exculpation and Indemnification  

Section 11.01.

  

Limitation on Liability

     45  

Section 11.02.

  

Exculpation and Indemnification

     45   ARTICLE 12   Dissolution and Termination  

Section 12.01.

  

Dissolution

     48  

Section 12.02.

  

Winding Up of the Company

     48  

Section 12.03.

  

Termination

     49  

Section 12.04.

  

Survival

     49   ARTICLE 13   Miscellaneous  

Section 13.01.

  

Expenses

     49  

Section 13.02.

  

Further Assurances

     50  

Section 13.03.

  

Notices

     50  

Section 13.04.

  

Binding Effect; Benefit; Assignment

     51  

Section 13.05.

  

Jurisdiction

     51  

Section 13.06.

  

WAIVER OF JURY TRIAL

     52  

Section 13.07.

  

Counterparts

     52  

Section 13.08.

  

Entire Agreement

     52  

Section 13.09.

  

Severability

     52  

Section 13.10.

  

Amendment

     53  

Section 13.11.

  

Confidentiality

     53  

Section 13.12.

  

Governing Law

     55   ARTICLE 14   Arbitration  

Section 14.01.

  

Title

     55   ARTICLE 15   Representations of Members  

Section 15.01.

  

Representations of Members

     56  

Schedule A

  

Member Schedule

  

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) OF
GOOSEHEAD FINANCIAL, LLC, a Delaware limited liability company (the “Company”),
dated as of May 1, 2018, by and among the Company, Goosehead Insurance, Inc., a
Delaware corporation (“Pubco”), and the other Persons listed on the signature
pages hereto.

W I T N E S S E T H:

WHEREAS, the Company has been heretofore formed as a limited liability company
under the Delaware Act (as defined below) pursuant to a certificate of formation
which was executed and filed with the Secretary of State of the State of
Delaware on December 22, 2015;

WHEREAS, Mark E. Jones, Robyn Jones, Michael C. Colby, Jeffrey Saunders, The
Mark and Robyn Jones Descendants Trust 2014, Lanni Elaine Romney Family Trust
2014, Lindy Jean Langston Family Trust 2014, Camille LaVaun Peterson Family
Trust 2014, Desiree Robyn Coleman Family Trust 2014, Adrienne Morgan Jones
Family Trust 2014, Mark Evan Jones, Jr. Family Trust 2014, Serena Jones, Lanni
Romney, Lindy Langston, Camille Peterson, Desiree Coleman, Adrienne Jones, Mark
E. Jones, Jr., Colby 2014 Family Trust, Preston Michael Colby 2014 Trust, Lyla
Kate Colby 2014 Trust, Texas Wasatch Insurance Holdings Group, LLC and Texas
Wasatch Insurance Partners, L.P. entered into the initial Limited Liability
Company Agreement of the Company, dated as of January 1, 2016 (the “Initial LLC
Agreement”);

WHEREAS, pursuant to the terms of the Reorganization Agreement, dated as of the
date hereof, by and among the Company, Pubco and the other Persons listed on the
signature pages thereto (the “Reorganization Agreement”), the parties thereto
have agreed to consummate the reorganization of the Company and to take the
other actions contemplated in such Reorganization Agreement (collectively, the
“Reorganization”); and

WHEREAS, the parties listed on the signature pages hereto and listed on Schedule
A (as defined below) represent all of the holders of limited liability company
interests in the Company (the “Members”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the Members hereto hereby agree,
to amend and restate the Initial LLC Agreement in its entirety as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND USAGE

Section 1.01. Definitions.

(a) The following terms shall have the following meanings for the purposes of
this Agreement:

“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the new issuance of Units to such
Person.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts that such Member is deemed to be
obligated to restore pursuant to the penultimate sentence in Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Member nor any Affiliate of any Member shall be deemed to be an
Affiliate of any other Member or any of its Affiliates solely by virtue of such
Members’ Units.

“Affiliated Transferee” means (i) in the case of any Member that is an
individual, any Transferee of such Member that is (x) an immediate family member
of such Member, (y) a trust, family-partnership or estate-planning vehicle for
the benefit of such Member and/or any of its immediate family members or
(z) otherwise an Affiliate of such Member or (ii) in the case of any Member that
is a limited liability company or other entity, any Transferee of such Member
that is (x) an immediate family member of the individual that controls a
majority of the voting or economic interest in such Member, (y) a trust,
family-partnership or estate-planning vehicle for the benefit of such individual
and/or any of its immediate family members or (z) otherwise an Affiliate of such
Member. For the purposes of this definition, none of Pubco, the Company or any
of their respective Controlled Affiliates shall be deemed to be an “Affiliate”
of any Member and vice versa.

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person or its
assets, as amended unless expressly specified otherwise.

 

2



--------------------------------------------------------------------------------

“Business” means the business of distributing, and franchising the distribution
of, personal lines insurance products and services as conducted by the Company
and its Subsidiaries.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Capital Account” means the capital account established and maintained for each
Member pursuant to Section 5.02.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company.

“Carrying Value” means with respect to any Property (other than money), such
Property’s adjusted basis for federal income tax purposes, except as follows:

(i) The initial Carrying Value of any such Property contributed by a Member to
the Company shall be the gross fair market value of such Property, as reasonably
determined by the Managing Member;

(ii) The Carrying Values of all such Properties shall be adjusted to equal their
respective gross fair market values (taking Section 7701(g) of the Code into
account), as reasonably determined by the Managing Member, at the time of any
Revaluation pursuant to Section 5.02(c);

(iii) The Carrying Value of any item of such Properties distributed to any
Member shall be adjusted to equal the gross fair market value (taking
Section 7701(g) of the Code into account) of such Property on the date of
distribution as reasonably determined by the Managing Member; and

(iv) The Carrying Values of such Properties shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Properties pursuant to
Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the
definition of “Net Income” and “Net Loss” or Section 5.04(b)(vi); provided,
however, that Carrying Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph
(ii) is required in connection with a transaction that would otherwise result in
an adjustment pursuant to this subparagraph (iv). If the Carrying Value of such
Property has been determined or adjusted pursuant to subparagraph (i), (ii) or
(iv), such Carrying Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset, for purposes of computing Net Income
and Net Loss.

 

3



--------------------------------------------------------------------------------

“Class A Common Stock” means Class A common stock, $0.01 par value per share, of
Pubco.

“Class B Common Stock” means Class B common stock, $0.01 par value per share, of
Pubco.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Equivalents” means (i) with respect to Units, the number of Units,
(ii) with respect to any Equity Securities that are convertible into or
exchangeable for Units, the number of Units issuable in respect of the
conversion or exchange of such securities into Units.

“Company Minimum Gain” means “partnership minimum gain,” as defined in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

“Competitive Activity” means (i) any business that competes with the business of
the Company or any of its subsidiaries, or (ii) acquiring directly or through an
Affiliate in the aggregate directly or beneficially, whether as a shareholder,
partner, member or otherwise, any equity (including stock options or warrants,
whether or not exercisable), voting or profit participation interests
(collectively, “Ownership Interests”) in a Competitive Enterprise (it being
understood that this clause (ii) shall not apply to prohibit the holding of an
Ownership Interest if (a) at the time of acquisition of such Ownership Interest,
the Person in which such direct or indirect Ownership Interest is acquired is
not a Competitive Enterprise and the Member is not aware at the time of such
acquisition, after reasonable inquiry, that such Person has any plans to become
a Competitive Enterprise or (b) such Ownership Interest is a passive ownership
position of less than five percent (5%) in any company whose shares are publicly
traded).

“Competitive Enterprise” means any Person or business enterprise (in any form,
including without limitation as a corporation, partnership, limited liability
company or other Person), or subsidiary, division, unit, group or portion
thereof, whose primary business is engaging in a Competitive Activity (as
reasonably determined by the Managing Member). For the sake of clarity, in the
case of a subsidiary, division, unit, group or portion whose primary business is
described above: (1) the larger business enterprise or Person owning such
subsidiary, division, unit, group or portion shall not be deemed to be a
Competitive Enterprise unless the primary business of such larger business
enterprise or Person is engaged in a Competitive Activity and (2) the
subsidiary, division, unit, group or portion whose primary business is engaging
in a Competitive Activity shall be deemed a Competitive Enterprise.

“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

 

4



--------------------------------------------------------------------------------

“Covered Person” means (i) each Member or an Affiliate thereof, in each case in
such capacity, (ii) each officer, director, shareholder, member, partner,
employee, representative, agent or trustee of a Member or an Affiliate thereof,
in all cases in such capacity, and (iii) each officer, director, shareholder
(other than any public shareholder of Pubco that is not a Member), member,
partner, employee, representative, agent or trustee of the Managing Member,
Pubco (in the event Pubco is not the Managing Member), the Company or an
Affiliate controlled thereby, in all cases in such capacity.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101 et seq.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Carrying Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount that bears the same ratio
to such beginning Carrying Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the Managing Member.

“DGCL” means the State of Delaware General Corporation Law, as amended from time
to time.

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.

“Family Member” shall mean with respect to any natural person, the spouse,
parents, grandparents, lineal descendants, siblings of such person or such
person’s spouse, and lineal descendants of siblings of such person or such
person’s spouse. Lineal descendants shall include adopted persons, but only so
long as they are adopted during minority.

“Fiscal Year” means the Company’s fiscal year, which shall initially be the
calendar year and which may be changed from time to time as determined by the
Managing Member.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

5



--------------------------------------------------------------------------------

“Involuntary Transfer” means any Transfer of Units by a Member resulting from
(i) any seizure under levy of attachment or execution, (ii) any bankruptcy
(whether voluntary or involuntary), (iii) any Transfer to a state or to a public
officer or agency pursuant to any statute pertaining to escheat or abandoned
property, (iv) any divorce or separation agreement or a final decree of a court
in a divorce action or (v) death or permanent disability.

“IPO” means the initial underwritten public offering of Pubco.

“IRS” means the Internal Revenue Service of the United States.

“Liens” means any pledge, encumbrance, security interest, purchase option,
conditional sale agreement, call or similar right.

“LLC Unit” means a common limited liability interest in the Company.

“Managing Member” means (i) Pubco so long as Pubco has not withdrawn as the
Managing Member pursuant to Section 7.02 and (ii) any successor thereof
appointed as Managing Member in accordance with Section 7.02.

“Member” means any Person named as a Member of the Company on the Member
Schedule and the books and records of the Company, as the same may be amended
from time to time to reflect any Person admitted as an Additional Member or a
Substitute Member, for so long as such Person continues to be a Member of the
Company.

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulation
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulation Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulation Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):

 

6



--------------------------------------------------------------------------------

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of “Net Income” and “Net Loss” shall be added to such taxable
income or loss;

(ii) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Net Income and Net Loss pursuant to this definition of “Net
Income” and “Net Loss,” shall be treated as deductible items;

(iii) In the event the Carrying Value of any Company asset is adjusted pursuant
to subparagraphs (ii) or (iii) of the definition of “Carrying Value,” the amount
of such adjustment shall be treated as an item of gain (if the adjustment
increases the Carrying Value of the asset) or an item of loss (if the adjustment
decreases the Carrying Value of the asset) from the disposition of such asset
and shall be taken into account, immediately prior to the event giving rise to
such adjustment, for purposes of computing Net Income and/or Net Loss;

(iv) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Carrying Value;

(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss; and

(vii) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall not be taken into account in computing Net Income and Net
Loss.

 

7



--------------------------------------------------------------------------------

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall be determined by applying rules analogous to those set
forth in subparagraphs (i) through (vi) above.

“Non-Pubco Member” means any Member that is not a Pubco Member.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Owned Shares” with respect to each of the Members, as the case may be, the
total number of shares of Class A Common Stock beneficially owned (as such term
is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) by such Member,
in the aggregate and without duplication, as of the date of such calculation
(determined on an “as-converted” basis taking into account any and all
securities then convertible into, or exercisable or exchangeable for, shares of
Class A Common Stock (including LLC Units and shares of Class B Common Stock
exchangeable pursuant to Section 10.03 of this Agreement).

“Percentage Interest” means, with respect to any Member, a fractional amount,
expressed as a percentage: (i) the numerator of which is the aggregate number of
LLC Units owned of record thereby and (ii) the denominator of which is the
aggregate number of LLC Units issued and outstanding. The sum of the outstanding
Percentage Interests of all Members shall at all times equal 100%.

“Permitted Transferee” means, other than with respect to Pubco, Max and Dane,
LLC and Evan and Jake, LLC, (a) any Member and (b) (i) in the case of any Member
that is not a natural person, any Person that is an Affiliate of such Member,
and (ii) in the case of any Member that is a natural person, (A) any Person to
whom LLC Units are Transferred from such Member (1) by will or the laws of
descent and distribution or (2) by gift without consideration of any kind;
provided that, in the case of clause (2), such transferee is the spouse, the
lineal descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of such Member, (B) a trust that is for the
exclusive benefit of such Member or its Permitted Transferees under (A) above or
(C) any institution qualified as tax-exempt under Section 501(c)(3) of the Code.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

“Prime Rate” means the rate of interest from time to time identified by JP
Morgan Chase, N.A. as being its “prime” or “reference” rate.

“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.

 

8



--------------------------------------------------------------------------------

“Pubco Common Stock” means all classes and series of common stock of Pubco,
including the Class A Common Stock and Class B Common Stock.

“Pubco Member” means (i) Pubco and (ii) any Subsidiary of Pubco (other than the
Company and its Subsidiaries) that is a Member.

“Redeemed Units Equivalent” means the product of (a) the Share Settlement, times
(b) the Unit Redemption Price.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Pubco and each of the Non-Pubco Members.

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members.

“Reorganization Date Capital Account Balance” means, with respect to any Member,
the positive Capital Account balance of such Member as of immediately following
the Reorganization, the amount or deemed value of which is set forth on the
Member Schedule.

“Reorganization Agreement” means the Reorganization Agreement, dated as of
April 26, by and among Pubco, the Company and each of the Non-Pubco Members.

“Reorganization Documents” means the Reorganization Agreement; the Max and Dane,
LLC Contribution Agreement; the First Evan and Jake, LLC Contribution Agreement;
the Second Evan and Jake, LLC Contribution Agreement; the GHM Holdings, LLC
Contribution Agreement; the TWIHG Holdings, LLC Contribution Agreement; the
Class B Securities Purchase Agreement; the Goosehead Management Note Exchange
Agreement; the Goosehead Management Note; the Texas Wasatch Note Exchange
Agreement; the Texas Wasatch Note; the Max and Dane, LLC Exchange Agreement; the
Evan and Jake, LLC Exchange Agreement; this Agreement the Tax Receivable
Agreement; the Registration Rights Agreement; the Securities Purchase Agreement
and the Stockholders Agreement.

“Reserves” means, as of any date of determination, amounts allocated by the
Managing Member, in its reasonable judgment, to reserves maintained for working
capital of the Company, for contingencies of the Company, for operating expenses
and debt reduction of the Company.

“SEC” means the United States Securities and Exchange Commission.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among Mark E. Jones, Robyn Jones, Michael C. Colby, Jeffrey
Saunders, The Mark and Robyn Jones Descendants Trust 2014, The Lanni Elaine
Romney Family Trust 2014, The Lindy Jean Langston Family Trust 2014, The Camille

 

9



--------------------------------------------------------------------------------

LaVaun Peterson Family Trust 2014, The Desiree Robyn Coleman Family Trust 2014,
The Adrienne Morgan Jones Family Trust 2014, The Mark Evan Jones, Jr. Family
Trust 2014, Serena Jones, Lanni Romney, Lindy Langston, Camille Peterson,
Desiree Coleman, Adrienne Jones, Mark E. Jones, Jr., The Colby 2014 Family
Trust, The Preston Michael Colby 2014 Trust, The Lyla Kate Colby 2014 Trust,
Texas Wasatch Insurance Partners, L.P. and Goosehead Insurance, Inc.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Substantial Ownership Requirement” means the beneficial ownership (as such term
is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) by Mark E.
Jones, Robyn Jones, Michael C. Colby, Jeffrey Saunders, The Mark and Robyn Jones
Descendants Trust 2014, The Lanni Elaine Romney Family Trust 2014, The Lindy
Jean Langston Family Trust 2014, The Camille LaVaun Peterson Family Trust 2014,
The Desiree Robyn Coleman Family Trust 2014, The Adrienne Morgan Jones Family
Trust 2014, The Mark Evan Jones, Jr. Family Trust 2014, Serena Jones, Lanni
Romney, Lindy Langston, Camille Peterson, Desiree Coleman, Adrienne Jones, Mark
E. Jones, Jr., The Colby 2014 Family Trust, The Preston Michael Colby 2014
Trust, The Lyla Kate Colby 2014 Trust, Texas Wasatch Insurance Partners, L.P.
and any Permitted Transferees, collectively, of shares of common stock of Pubco
representing at least ten percent (10%) of the issued and outstanding shares of
the common stock of Pubco.

“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the Transfer of then-existing Units
to such Person.

“Tax Distribution” means a distribution made by the Company pursuant to
Section 5.03(e)(i) or Section 5.03(e)(iii) or a distribution made by the Company
pursuant to another provision of Section 5.03 but designated as a Tax
Distribution pursuant to Section 5.03(e)(ii).

“Tax Distribution Amount” means, with respect to a Member’s Units, whichever of
the following applies with respect to the applicable Tax Distribution, in each
case in amount not less than zero:

(i) With respect to a Tax Distribution pursuant to Section 5.03(e)(i), the
excess, if any, of (A) such Member’s required annualized income installment for
such estimated payment date under Section 6655(e) of the Code, assuming that
(w) such Member is a corporation (which assumption, for the avoidance of doubt,
shall not affect the determination of the Tax Rate), (x) Section

 

10



--------------------------------------------------------------------------------

6655(e)(2)(C)(ii) is in effect, (y) such Member’s only income is from the
Company, and (z) the Tax Rate applies, which amount shall be calculated based on
the projections believed by the Managing Member in good faith to be, reasonable
projections of the net taxable income to be allocated to such Units pursuant to
this Agreement and without regard to any adjustments pursuant to Section 704(c),
734, 743, or 754 of the Code over (B) the aggregate amount of Tax Distributions
designated by the Company pursuant to Section 5.03(e)(ii) with respect to such
Units since the date of the previous Tax Distribution pursuant to
Section 5.03(e)(i) (or if no such Tax Distribution was required to be made, the
date such Tax Distribution would have been made pursuant to Section 5.03(e)(i)).

(ii) With respect to the designation of an amount as a Tax Distribution pursuant
to Section 5.03(e)(ii), the product of (x) the net taxable income, determined
without regard to any adjustments pursuant to Section 704(c), 734, 743, or 754
of the Code projected, in the good faith belief of the Managing Member, to be
allocated to such Units pursuant to this Agreement during the period since the
date of the previous Tax Distribution (or, if more recent, the date that the
previous Tax Distribution pursuant to Section 5.03(e)(i) would have been made
or, in the case of the first distribution pursuant to Section 5.03(e)(i)Section
5.03(b), the date of this Agreement), and (y) the Tax Rate.

(iii) With respect to an entire Fiscal Year to be calculated for purposes of
Section 5.03(e)(iii), the excess, if any, of (A) the product of (x) the net
taxable income, determined without regard to any adjustments pursuant to
Section 704(c), 734, 743, or 754 of the Code, allocated to such Units pursuant
to this Agreement for the relevant Fiscal Year, and (y) the Tax Rate, over
(B) the aggregate amount of Tax Distributions (other than Tax Distributions
under Section 5.03(e)(iii) with respect to a prior Fiscal Year) with respect to
such Units made with respect to such Fiscal Year.

For purposes of this Agreement, in determining the Tax Distribution Amount of a
Member, the taxable income allocated to such Member’s Units shall be offset by
any taxable losses (determined without regard to any adjustments pursuant to
Section 704(c), 734, 743, or 754 of the Code) previously allocated to such Units
to the extent such losses were not allocated in the same proportion as the
Member’s Percentage Interests and have not previously offset taxable income in
the determination of the Tax Distribution Amount.

“Tax Rate” means the highest marginal tax rates for an individual or corporation
that is resident in the State of Texas applicable to ordinary income, qualified
dividend income or capital gains, as appropriate, taking into account the
holding period of the assets disposed of and the year in which the taxable net
income is recognized by the Company, and taking into account the deductibility
of state and local income taxes as applicable at the time for federal income tax
purposes and any limitations thereon including pursuant to Section 68 of the
Code, which Tax Rate shall be the same for all Members.

 

11



--------------------------------------------------------------------------------

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
date hereof, by and among Pubco and each of the Non-Pubco Members.

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise, and shall include all
matters deemed to constitute a Transfer under Article 8. The terms
“Transferred”, “Transferring”, “Transferor”, “Transferee” and “Transferable”
have meanings correlative to the foregoing.

“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.

“Units” means LLC Units or any other class of limited liability interests in the
Company designated by the Company after the date hereof in accordance with this
Agreement; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences and/or special rights.

“Unit Redemption Price” means the arithmetic average of the volume weighted
average prices for a share of Class A Common Stock on the principal U.S.
securities exchange or automated or electronic quotation system on which the
Class A Common Stock trades, as reported by The Wall Street Journal or its
successor, for each of the three (3) consecutive full Trading Days ending on and
including the last full Trading Day immediately prior to the date of Redemption,
subject to appropriate and equitable adjustment for any stock splits, reverse
splits, stock dividends or similar events affecting the Class A Common Stock. If
the Class A Common Stock no longer trades on a securities exchange or automated
or electronic quotation system, then the Unit Redemption Price shall be
determined in good faith by a committee of the Board composed of a majority of
the directors of Pubco that do not have an interest in the LLC Units being
redeemed.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

“Agreement”    Preamble “Call Member”    9.02(a) “Call Notice”    9.02(a) “Call
Units”    9.02(a)

 

12



--------------------------------------------------------------------------------

“Cash Settlement”    Section 10.01(b) “Company”    Preamble “Company Parties”   
9.01(b) “Confidential Information”    13.11(b) “Contribution Notice”    10.01(b)
“Controlled Entities”    11.02(e) “Direct Exchange”    10.03(a) “Dispute”   
14.01 “Dissolution Event”    12.01(c) “Economic Pubco Security”    4.01(a)
“e-mail”    13.03 “Exchange Election Notice”    10.03(b) “Expenses”    11.02(e)
“GAAP”    3.03(b) “Indemnification Sources”    11.02(e) “Indemnitee-Related
Entities”    11.02(e)(i) “Initial LLC Agreement”    Recitals “Initiating Party”
   14.01 “Jointly Indemnifiable Claims”    11.02(e)(ii) “Member Parties”   
13.11 “Member Schedule”    3.01(b) “Officers”    7.05(a) “Panel”    14.01
“Pubco”    Preamble “Pubco Offer”    10.04(a)

 

13



--------------------------------------------------------------------------------

“Redeemed Units”

  

10.01(a)

“Redeeming Member”

  

10.01(a)

“Redemption”

  

10.01(a)

“Redemption Date”

  

10.01(a)

“Redemption Notice”

  

10.01(a)

“Redemption Right”

  

10.01(a)

“Regulatory Allocations”

  

5.04(c)

“Reorganization”

  

Recitals

“Reorganization Agreement”

  

Recitals

“Responding Party”

  

14.01

“Retraction Notice”

  

10.01(b)

“Revaluation”

  

5.02(c)

“Share Settlement”

  

Section 10.01(b)

“Tax Matters Partner”

  

6.01

“Tax Matters Representative”

  

6.01

“Transferor Member”

  

5.02(b)

“Withholding Advances”

  

5.06(b)

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to

 

14



--------------------------------------------------------------------------------

any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. References to “law”,
“laws” or to a particular statute or law shall be deemed also to include any
Applicable Law. As used in this Agreement, all references to “majority in
interest” and phrases of similar import shall be deemed to refer to such
percentage or fraction of interest based on the Relative Percentage Interests of
the Members subject to such determination. Unless otherwise expressly provided
herein, when any approval, consent or other matter requires any action or
approval of any group of Members, including any holders of any class of Units,
such approval, consent or other matter shall require the approval of a majority
in interest of such group of Members. Except to the extent otherwise expressly
provided herein, all references to any Member shall be deemed to refer solely to
such Person in its capacity as such Member and not in any other capacity.

ARTICLE 2

THE COMPANY

Section 2.01. Formation. The Company was formed upon the filing of the
certificate of formation of the Company with the Secretary of State of the State
of Delaware on December 22, 2015. The authorized officer or representative, as
an “authorized person” within the meaning of the Delaware Act, shall file and
record any amendments and/or restatements to the certificate of formation of the
Company and such other certificates and documents (and any amendments or
restatements thereof) as may be required under the laws of the State of Delaware
and of any other jurisdiction in which the Company may conduct business. The
authorized officer or representative shall, on request, provide any Member with
copies of each such document as filed and recorded. The Members hereby agree
that the Company and its Subsidiaries shall be governed by the terms and
conditions of this Agreement and, except as provided herein, the Delaware Act.

Section 2.02. Name. The name of the Company shall be Goosehead Financial, LLC;
provided that the Managing Member may change the name of the Company to such
other name as the Managing Member shall determine in its sole discretion, and
shall have the authority to execute, acknowledge, deliver, file and record such
further certificates, amendments, instruments and documents, and to do all such
other acts and things, as may be required by Applicable Law or as, in the
reasonable judgment of the Managing Member, may be necessary or advisable to
effect such change.

Section 2.03. Term. The Company shall have perpetual existence unless sooner
dissolved and its affairs wound up as provided in Article 11.

 

15



--------------------------------------------------------------------------------

Section 2.04. Registered Agent and Registered Office. The name of the registered
agent of the Company for service of process on the Company in the State of
Delaware shall be Corporation Service Company, and the address of such
registered agent and the address of the registered office of the Company in the
State of Delaware shall be Corporation Service Company, 251 Little Falls Drive,
Wilmington, New Castle County, Delaware 19808. Such office and such agent may be
changed to such place within the State of Delaware and any successor registered
agent, respectively, as may be determined from time to time by the Managing
Member in accordance with the Delaware Act.

Section 2.05. Purposes. The Company has been formed for the object and purpose
of, and the nature of the business to be conducted and promoted by the Company
is to engage in the Business and to carry on any other lawful act or activities
for which limited liability companies may be organized under the Delaware Act.

Section 2.06. Powers of the Company. The Company shall have the power and
authority to take any and all actions necessary, appropriate or advisable to or
for the furtherance of the purposes set forth in Section 2.05.

Section 2.07. Partnership Tax Status. The Members intend that the Company shall
be treated as a partnership for federal, state and local income tax purposes to
the extent such treatment is available, and agree to take (or refrain from
taking) such actions as may be necessary to receive and maintain such treatment
and refrain from taking any actions inconsistent thereof.

Section 2.08. Regulation of Internal Affairs. The internal affairs of the
Company and the conduct of its business shall be regulated by this Agreement,
and to the extent not provided for herein, shall be determined by the Managing
Member.

Section 2.09. Ownership of Property. Legal title to all Property, conveyed to,
or held by the Company or its Subsidiaries shall reside in the Company or its
Subsidiaries and shall be conveyed only in the name of the Company or its
Subsidiaries and no Member or any other Person, individually, shall have any
ownership of such Property.

Section 2.10. Subsidiaries. The Company shall cause the business and affairs of
each of the Subsidiaries to be managed by the Managing Member in accordance with
and in a manner consistent with this Agreement.

Section 2.11. Qualification in Other Jurisdictions. The Managing Member shall
execute, deliver and file certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in the
jurisdictions in which the Company may wish to conduct business. In those
jurisdictions in which the Company may wish to conduct business in which
qualification or registration under assumed or fictitious names is required or
desirable, the Managing Member shall cause the Company to be so qualified or
registered in compliance with Applicable Law.

 

16



--------------------------------------------------------------------------------

ARTICLE 3

UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

Section 3.01. Units; Admission of Members. (a) Each Member’s interest in the
Company, including such Member’s interest, if any, in the capital, income, gain,
loss, deduction and expense of the Company and the right to vote, if any, on
certain Company matters as provided in this Agreement, shall be represented by
Units. The ownership by a Member of Units shall entitle such Member to
allocations of profits and losses and other items and distributions of cash and
other property as is set forth in Article 5. Units shall be issued in
non-certificated form.

(b) Effective upon the Reorganization, pursuant to Section 2.01(a)(iii) of the
Reorganization Agreement, (i) Pubco has been admitted to the Company as the
Managing Member and (ii) the Company has hereby reclassified all of its
outstanding equity interests outstanding into an aggregate of 22,766,889 LLC
Units. After giving effect to the reclassification described in clause
(ii) above and the Reorganization , each of the Persons listed on Schedule A
(the “Member Schedule”) owns the number of LLC Units set forth opposite such
Member’s name on the Member Schedule. The Member Schedule shall be maintained by
the Managing Member on behalf of the Company in accordance with this Agreement
and, upon any subsequent update to the Member Schedule, the Managing Member
shall promptly deliver a copy of such updated Member Schedule to each of the
Members. When any Units or other Equity Securities of the Company are issued,
repurchased, redeemed, converted or Transferred in accordance with this
Agreement, the Member Schedule shall be amended by the Managing Member to
reflect such issuance, repurchase, redemption or Transfer, the admission of
additional or substitute Members and the resulting Percentage Interest of each
Member. Following the date hereof, no Person shall be admitted as a Member and
no additional Units shall be issued except as expressly provided herein.

(c) The Managing Member may cause the Company to authorize and issue from time
to time such other Units or other Equity Securities of any type, class or series
and having the designations, preferences and/or special rights as may be
determined by the Managing Member. Such Units or other Equity Securities may be
issued pursuant to such agreements as the Managing Member shall approve with
respect to Persons employed by or otherwise performing services for the Company
or any of its Subsidiaries, other equity compensation agreements, options or
warrants. When any such other Units or other Equity Securities are authorized
and issued, the Member Schedule and this Agreement shall be amended by the
Managing Member to reflect such additional issuances and resulting dilution,
which shall be borne pro rata by all Members based on their LLC Units.

Section 3.02. Substitute Members and Additional Members. (a) No Transferee of
any Units or Person to whom any Units are issued pursuant to this Agreement
shall be admitted as a Member hereunder or acquire any rights hereunder,
including any voting rights or the right to receive distributions and
allocations in respect of the Transferred or issued Units, as applicable, unless
(i) such Units are Transferred or issued in compliance with the provisions of
this Agreement (including Article 8), (ii) such Transferee or

 

17



--------------------------------------------------------------------------------

recipient shall have executed and delivered to the Company such instruments as
the Managing Member deems necessary or desirable, in its reasonable discretion,
to effectuate the admission of such Transferee or recipient as a Member and to
confirm the agreement of such Transferee or recipient to be bound by all the
terms and provisions of this Agreement, (iii) the Managing Member shall have
received the opinion of counsel, if any, required by Section 3.02(b) in
connection with such Transfer and (iv) all necessary instruments reflecting such
Transfer and/or admission shall have been filed in each jurisdiction in which
such filling is necessary in order to qualify the company to conduct business or
to preserve the limited liability of the Members. Upon complying with the
immediately preceding sentence, without the need for any further action of any
Person, a Transferee or recipient shall be deemed admitted to the Company as a
Member. A Substitute Member shall enjoy the same rights, and be subject to the
same obligations, as the Transferor; provided that such Transferor shall not be
relieved of any obligation or liability hereunder arising prior to the
consummation of such Transfer but shall be relieved of all future obligations
with respect to the Units so Transferred. As promptly as practicable after the
admission of any Person as a Member, the books and records of the Company shall
be changed to reflect such admission of a Substitute Member or Additional
Member. In the event of any admission of a Substitute Member or Additional
Member pursuant to this Section 3.02(a), this Agreement shall be deemed amended
to reflect such admission, and any formal amendment of this Agreement (including
the Member Schedule) in connection therewith shall only require execution by the
Company and such Substitute Member or Additional Member, as applicable, to be
effective.

(b) As a further condition to any Transfer of all or any part of a Member’s
Units, the Managing Member may, in its discretion, require a written opinion of
counsel to the transferring Member reasonably satisfactory to the Managing
Member, obtained at the sole expense of the transferring Member, reasonably
satisfactory in form and substance to the Managing Member, as to such matters as
are customary and appropriate in transactions of this type, including, without
limitation (or, in the case of any Transfer made to a Permitted Transferee,
limited to an opinion) to the effect that such Transfer will not result in a
violation of the registration or other requirements of the Securities Act or any
other federal or state securities laws. No such opinion, however, shall be
required in connection with a Transfer made pursuant to Article 10 of this
Agreement.

(c) If a Member shall Transfer all (but not less than all) its Units, the Member
shall thereupon cease to be a Member of the Company.

(d) All reasonable costs and expenses incurred by the Managing Member and the
Company in connection with any Transfer of a Member’s Units, including any
filing and recording costs and the reasonable fees and disbursements of counsel
for the Company, shall be paid by the transferring Member. In addition, the
transferring Member hereby indemnifies the Managing Member and the Company
against any losses, claims, damages or liabilities to which the Managing Member,
the Company, or any of their Affiliates may become subject arising out of or
based upon any false representation or warranty made by, or breach or failure to
comply with any covenant or agreement of, such transferring Member or such
transferee in connection with such Transfer.

 

18



--------------------------------------------------------------------------------

(e) In connection with any Transfer of any portion of a Member’s Units pursuant
to Article 10 of this Agreement, the Managing Member shall cause the Company to
take any action as may be required under Article 10of this Agreement or
requested by any party thereto to effect such Transfer promptly.

Section 3.03. Tax and Accounting Information. (a) Accounting Decisions and
Reliance on Others. All decisions as to accounting matters, except as otherwise
specifically set forth herein, shall be made by the Managing Member in
accordance with Applicable Law and with accounting methods followed for federal
income tax purposes. In making such decisions, the Managing Member may rely upon
the advice of the independent accountants of the Company.

(b) Records and Accounting Maintained. The books and records of the Company
shall be kept, and the financial position and the results of its operations
recorded, in all material respects in accordance with United States generally
accepted accounting principles as in effect from time to time (“GAAP”). The
Fiscal Year of the Company shall be used for financial reporting and for federal
income tax purposes.

(c) Financial Reports.

(i) The books and records of the Company shall be audited as of the end of each
Fiscal Year by the same accounting firm that audits the books and records of
Pubco (or, if such firm declines to perform such audit, by an accounting firm
selected by the Managing Member).

(ii) In the event neither Pubco nor the Company is required to file an annual
report on Form 10-K or quarterly report on Form 10-Q, the Company shall deliver,
or cause to be delivered, the following to Pubco and each of the Non-Pubco
Members, in each case for so long as the Substantial Ownership Requirement is
met:

(A) not later than ninety (90) days after the end of each Fiscal Year of the
Company, a copy of the audited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such Fiscal Year and the related statements of
operations and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous year, all in reasonable detail;
and

(B) not later than forty five (45) days or such later time as permitted under
applicable securities law after the end of each of the first three fiscal
quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
Company and its Subsidiaries, and the related statements of operations and cash
flows for such quarter and for the period commencing on the first day of the
Fiscal Year and ending on the last day of such quarter.

 

19



--------------------------------------------------------------------------------

(d) Tax Returns.

(i) The Company shall timely prepare or cause to be prepared by an accounting
firm selected by the Managing Member all federal, state, local and foreign tax
returns (including information returns) of the Company and its Subsidiaries,
which may be required by a jurisdiction in which the Company and its
Subsidiaries operate or conduct business for each year or period for which such
returns are required to be filed and shall cause such returns to be timely
filed. Upon request of any Member, the Company shall furnish to such Member a
copy of each such tax return;

(ii) The Company shall furnish to each Member (a) as soon as reasonably
practical after the end of each Fiscal Year and in any event by April 30, all
information concerning the Company and its Subsidiaries required for the
preparation of tax returns of such Members (or any beneficial owner(s) of such
Member), including a report (including Schedule K-1), indicating each Member’s
share of the Company’s taxable income, gain, credits, losses and deductions for
such year, in sufficient detail to enable such Member to prepare its federal,
state and other tax returns; provided that estimates of such information
believed by the Managing Member in good faith to be reasonable shall be provided
by March 10, (b) as soon as reasonably possible after the close of the relevant
fiscal period, but in no event later than ten days prior to the date an
estimated tax payment is due, such information concerning the Company as is
required to enable such Member (or any beneficial owner of such Member) to pay
estimated taxes and (c) as soon as reasonably possible after a request by such
Member, such other information concerning the Company and its Subsidiaries that
is reasonably requested by such Member for compliance with its tax obligations
(or the tax obligations of any beneficial owner(s) of such Member) or for tax
planning purposes; and

(iii) For so long as the Substantial Ownership Requirement is met, each
Non-Pubco Member shall be entitled to review and comment on any tax returns or
reports to be prepared pursuant to this Section 3.03(d) at least 60 days prior
to the due date for the applicable tax return or report (including extensions).
Each Non-Pubco Member shall notify the Company no later than 30 days after
receipt of a tax return or report of any changes recommended thereby to such
return or report. The Company shall consider in good faith all reasonable
comments of the Non-Pubco Members to such tax returns or reports. If the Company
does not accept any such comment, the Company shall notify the such Non-Pubco
Member of that fact. If within five (5) days of such notification, a Non-Pubco
Member request in writing a review of a rejected comment, the Company shall
cause its regular tax advisors to review the comment and consult with such
Non-Pubco Member. The determination of the tax advisors following such review
and consultation shall definitively determine the position taken on the
Company’s tax return or report.

(e) Inconsistent Positions. No Member shall take a position on its income tax
return with respect to any item of Company income, gain, deduction, loss or
credit that is different from the position taken on the Company’s income tax
return with respect to such item unless such Member notifies the Company of the
different position the Member desires to take and the Company’s regular tax
advisors, after consulting with the Member, are unable to provide an opinion
that (after taking into account all of the relevant facts and circumstances) the
arguments in favor of the Company’s position outweigh the arguments in favor of
the Member’s position.

 

20



--------------------------------------------------------------------------------

Section 3.04. Books and Records. The Company shall keep full and accurate books
of account and other records of the Company at its principal place of business.
For so long as the Substantial Ownership Requirement is met, each Non-Pubco
Member shall have any right to inspect the books and records of Pubco, the
Company or any of its Subsidiaries; provided that (i) such inspection shall be
at reasonable times and upon reasonable prior notice to the Company, but not
more frequently than once per calendar quarter and (ii) neither Pubco, the
Company nor any of its Subsidiaries shall be required to disclose (x) any
information the Managing Member determines to be competitively sensitive or
(y) any privileged information of Pubco, the Company or any of its Subsidiaries
so long as the Company has used commercially reasonable efforts to enter into an
arrangement pursuant to which it may provide such information to the Non-Pubco
Members, as the case may be, without the loss of any such privilege.

ARTICLE 4

PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

Section 4.01. Pubco Ownership. (a) Except as otherwise determined by Pubco, if
at any time Pubco issues a share of Class A Common Stock any other Equity
Security of Pubco entitled to any economic rights (including in the IPO) (an
“Economic Pubco Security”) with regard thereto (other than Class B Common Stock,
or other Equity Security of Pubco not entitled to any economic rights with
respect thereto), (i) the Company shall issue to Pubco one LLC Unit (if Pubco
issues a share of Class A Common Stock) or such other Equity Security of the
Company (if Pubco issues an Economic Pubco Security other than Class A Common
Stock) corresponding to the Economic Pubco Security, and with substantially the
same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Economic Pubco Security
and (ii) the net proceeds received by Pubco with respect to the corresponding
Economic Pubco Security, if any, shall be concurrently contributed to the
Company; provided, however, that if Pubco issues any Economic Pubco Securities,
some or all of the net proceeds of which are to be used to fund expenses or
other obligations of Pubco for which Pubco would be permitted a distribution
pursuant to Section 5.03(c), then Pubco shall not be required to transfer such
net proceeds to the Company which are used or will be used to fund such expenses
or obligations and provided, further, that if Pubco issues any shares of Class A
Common Stock (including in the IPO) in order to purchase or fund the purchase
from a Non-Pubco Member of a number of LLC Units (and shares of Class B Common
Stock) or to purchase or fund the purchase of shares of Class A Common Stock, in
each case equal to the number of shares of Class A Common Stock issued, then the
Company shall not issue any new LLC Units in connection therewith and Pubco
shall not be required to transfer such net proceeds to the Company (it being
understood that such net proceeds shall instead be transferred to such Non-Pubco
Member as consideration for such purchase).

 

21



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, this Article 4 shall apply to the issuance and
distribution to holders of shares of Pubco Common Stock of rights to purchase
Equity Securities of Pubco under a “poison pill” or similar shareholders rights
plan (it also being understood that upon redemption or exchange of LLC Units
(including any such right to purchase LLC Units in the Company) for shares of
Class A Common Stock, such Class A Common Stock will be issued together with a
corresponding right to purchase Equity Securities of Pubco).

(c) If at any time Pubco issues one or more shares of Class A Common Stock in
connection with an equity incentive program, whether such share or shares are
issued upon exercise of an option, settlement of a restricted stock unit, as
restricted stock or otherwise, the Company shall issue to Pubco a corresponding
number of LLC Units; provided that Pubco shall be required to concurrently
contribute the net proceeds (if any) received by Pubco from or otherwise in
connection with such corresponding issuance of one or more shares of Class A
Common Stock, including the exercise price of any option exercised, to the
Company. If any such shares of Class A Common Stock so issued by Pubco in
connection with an equity incentive program are subject to vesting or forfeiture
provisions, then the LLC Units that are issued by the Company to Pubco in
connection therewith in accordance with the preceding provisions of this
Section 4.01(c) shall be subject to vesting or forfeiture on the same basis; if
any, of such shares of Class A Common Stock vest or are forfeited, then a
corresponding number of the LLC Units issued by the Company in accordance with
the preceding provisions of this Section 4.01(c) shall automatically vest or be
forfeited. Any cash or property held by either Pubco or the Company or on
either’s behalf in respect of dividends paid on restricted Class A Common Stock
that fails to vest shall be returned to the Company upon the forfeiture of such
restricted Class A Common Stock.

Section 4.02. Restrictions on Pubco Common Stock. (a) Except as otherwise
determined by the Managing Member in accordance with Section 4.02(d), (i) the
Company may not issue any additional LLC Units to Pubco or any of its
Subsidiaries unless substantially simultaneously therewith Pubco or such
Subsidiary issues or sells an equal number of shares of Class A Common Stock to
another Person, (ii) the Company may not issue any additional LLC Units to any
Person (other than Pubco or any of its Subsidiaries) unless simultaneously
therewith Pubco issues or sells an equal number of shares of Class B Common
Stock to such Person and (iii) the Company may not issue any other Equity
Securities of the Company to Pubco or any of its Subsidiaries unless
substantially simultaneously therewith, Pubco or such Subsidiary issues or
sells, to another Person, an equal number of shares of a new class or series of
Equity Securities of Pubco or such Subsidiary with substantially the same rights
to dividends and distributions (including distributions upon liquidation) and
other economic rights as those of such Equity Securities of the Company.

(b) Except as otherwise determined by the Managing Member in accordance with
Section 4.02(d), (i) Pubco or any of its Subsidiaries may not redeem, repurchase
or otherwise acquire any shares of Class A Common Stock unless substantially
simultaneously therewith the Company redeems, repurchases or otherwise acquires
from Pubco or any of its Subsidiaries an equal number of LLC Units for the same
price per

 

22



--------------------------------------------------------------------------------

security (or, if Pubco uses funds received from distributions from the Company
or the net proceeds from an issuance of Class A Common Stock to fund such
redemption, repurchase or acquisition, then the Company shall cancel an equal
number of LLC Units for no consideration) and (ii) Pubco or any of its
Subsidiaries may not redeem or repurchase any other Equity Securities of Pubco
unless substantially simultaneously therewith the Company redeems or repurchases
from Pubco or any of its Subsidiaries an equal number of Equity Securities of
the Company of a corresponding class or series with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
or other economic rights as those of such Equity Securities of Pubco for the
same price per security (or, if Pubco uses funds received from distributions
from the Company or the net proceeds from an issuance of Equity Securities other
than Class A Common Stock to fund such redemption, repurchase or acquisition,
then the Company shall cancel an equal number of its corresponding Equity
Securities for no consideration). Except as otherwise determined by the Managing
Member in accordance with Section 4.02(d), (x) the Company may not redeem,
repurchase or otherwise acquire LLC Units from Pubco or any of its Subsidiaries
unless substantially simultaneously Pubco or such Subsidiary redeems,
repurchases or otherwise acquires an equal number of Class A Common Stock for
the same price per security from holders thereof (except that if the Company
cancels LLC Units for no consideration as described in Section 4.02(b)(i), then
the price per security need not be the same) and (y) the Company may not redeem,
repurchase or otherwise acquire any other Equity Securities of the Company from
Pubco or any of its Subsidiaries unless substantially simultaneously Pubco or
such Subsidiary redeems, repurchases or otherwise acquires for the same price
per security an equal number of Equity Securities of Pubco of a corresponding
class or series with substantially the same rights to dividends and
distributions (including dividends and distributions upon liquidation) and other
economic rights as those of such Equity Securities of Pubco (except that if the
Company cancels Equity Securities for no consideration as described in
Section 4.02(b)(ii), then the price per security need not be the same).
Notwithstanding the immediately preceding sentence, to the extent that any
consideration payable to Pubco in connection with the redemption or repurchase
of any shares or other Equity Securities of Pubco or any of its Subsidiaries
consists (in whole or in part) of shares or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then redemption or repurchase of the corresponding LLC
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner (except if the Company cancels LLC Units or other Equity
Securities for no consideration as described in this Section 4.02(b)).

(c) The Company shall not in any manner effect any subdivision (by any stock or
unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the outstanding LLC Units unless accompanied by a substantively identical
subdivision or combination, as applicable, of the outstanding Pubco Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. Pubco shall not in any manner effect any subdivision (by
any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding Pubco Common Stock unless
accompanied by a substantively identical subdivision or combination, as
applicable, of the outstanding LLC Units, with corresponding changes made with
respect to any other exchangeable or convertible securities.

 

23



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Article 4:

(i) if at any time the Managing Member shall determine that any debt instrument
of Pubco, the Company or its Subsidiaries shall not permit Pubco or the Company
to comply with the provisions of Section 4.02(a) or Section 4.02(b) in
connection with the issuance, redemption or repurchase of any shares of Class A
Common Stock or other Equity Securities of Pubco or any of its Subsidiaries or
any Units or other Equity Securities of the Company, then the Managing Member
may in good faith implement an economically equivalent alternative arrangement
without complying with such provisions; provided that, in the case that any such
alternative arrangement is implemented because of restrictions in any debt
instrument, such arrangement shall also be subject to the prior written consent
(not to be unreasonably withheld) of each of the Non-Pubco Members, in each case
for so long as the Substantial Ownership Requirement is met; and

(ii) if (x) Pubco incurs any indebtedness and desires to transfer the proceeds
of such indebtedness to the Company and (y) Pubco is unable to lend the proceeds
of such indebtedness to the Company on an equivalent basis because of
restrictions in any debt instrument of Pubco, the Company or its Subsidiaries,
then notwithstanding Section 4.02(a) or Section 4.02(b), the Managing Member may
in good faith implement an economically equivalent alternative arrangement in
connection with the transfer of proceeds to the Company using non-participating
preferred Equity Securities of the Company without complying with such
provisions; provided that, in the case that any such alternative arrangement is
implemented because of restrictions in any debt instrument, such arrangement
shall also be subject to the prior written consent (not to be unreasonably
withheld) of each of the Non-Pubco Members, in each case for so long as the
Substantial Ownership Requirement is met.

ARTICLE 5

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

DISTRIBUTIONS; ALLOCATIONS

Section 5.01. Capital Contributions. (a) From and after the date hereof, no
Member shall have any obligation to the Company, to any other Member or to any
creditor of the Company to make any further Capital Contribution, except as
expressly provided in Section 4.01(a).

(b) Except as expressly provided herein, no Member, in its capacity as a Member,
shall have the right to receive any cash or any other property of the Company.

 

24



--------------------------------------------------------------------------------

Section 5.02. Capital Accounts.

(a) Maintenance of Capital Accounts. The Company shall maintain a Capital
Account for each Member on the books of the Company in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the extent
consistent with such provisions, the following provisions:

(i) Each Member listed on the Member Schedule shall be credited with the
Reorganization Date Capital Account Balance set forth on the Member Schedule.
The Member Schedule shall be amended by the Managing Member after the closing of
the IPO and from time to time to reflect adjustments to the Members’ Capital
Accounts made in accordance with Sections 5.02(a)(ii), 5.02(a)(iii),
5.02(a)(iv), 5.02(c) or otherwise.

(ii) To each Member’s Capital Account there shall be credited: (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Net Income and
any item in the nature of income or gain that is allocated pursuant to
Section 5.04 and (C) the amount of any Company liabilities assumed by such
Member or that are secured by any Property distributed to such Member.

(iii) To each Member’s Capital Account there shall be debited: (A) the amount of
money and the Carrying Value of any Property distributed to such Member pursuant
to any provision of this Agreement, (B) such Member’s distributive share of Net
Loss and any items in the nature of expenses or losses that are allocated to
such Member pursuant to Section 5.04 and (C) the amount of any liabilities of
such Member assumed by the Company or that are secured by any Property
contributed by such Member to the Company.

(iv) In determining the amount of any liability for purposes of subparagraphs
(ii) and (iii) above there shall be taken into account Section 752(c) of the
Code and any other applicable provisions of the Code and the Treasury
Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Managing Member
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Managing Member may make such modification so long as such modification will not
have any effect on the amounts distributed to any Person pursuant to Article 11
upon the dissolution of the Company. The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

 

25



--------------------------------------------------------------------------------

(b) Succession to Capital Accounts. In the event any Person becomes a Substitute
Member in accordance with the provisions of this Agreement, such Substitute
Member shall succeed to the Capital Account of the former Member (the
“Transferor Member”) to the extent such Capital Account relates to the
Transferred Units.

(c) Adjustments of Capital Accounts. The Company shall revalue the Capital
Accounts of the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) (a “Revaluation”) at the following times:
(i) immediately prior to the contribution of more than a de minimis amount of
money or other property to the Company by a new or existing Member as
consideration for one or more Units; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property in respect of one or more
Units; (iii) the issuance by the Company of more than a de minimis amount of
Units as consideration for the provision of services to or for the benefit of
the Company (as described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)(5)(iii)); and (iv) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other
than a liquidation pursuant to Section 708(b)(1)(B) of the Code); provided,
however, that adjustments pursuant to clauses (i), (ii) and (iii) above shall be
made only if the Managing Member reasonably determines that such adjustments are
necessary or appropriate to reflect the relative economic interest of the
Members.

(d) No Member shall be entitled to withdraw capital or receive distributions
except as specifically provided herein. A Member shall have no obligation to the
Company, to any other Member or to any creditor of the Company to restore any
negative balance in the Capital Account of such Member. Except as expressly
provided elsewhere herein, no interest shall be paid on the balance in any
Member’s Capital Account.

(e) Whenever it is necessary for purposes of this Agreement to determine a
Member’s Capital Account on a per Unit basis, such amount shall be determined by
dividing the Capital Account of such Member attributable to the applicable class
of Units held of record by such Member by the number of Units of such class held
of record by such Member.

(f) Notwithstanding anything to the contrary in this Section 5.02, it is
intended that each Member’s Capital Account per Unit be equal to each of the
other Member’s Capital Account per Unit. If at any time there is a difference
between a Member’s Capital Account per Unit and the other Members’ Capital
Accounts per Unit, the Company shall make appropriate adjustments with respect
to the Members’ Capital Accounts to eliminate or minimize such difference.

Section 5.03. Amounts and Priority of Distributions. (a) Distributions
Generally. Except as otherwise provided in Section 11.02, distributions shall be
made to the Members as set forth in this Section 5.03, at such times and in such
amounts as the Managing Member, in its sole discretion, shall determine.

(b) Distributions to the Members. Subject to Sections 5.03(e), and 5.03(f), at
such times and in such amounts as the Managing Member, in its sole discretion,
shall determine, distributions shall be made to the Members in proportion to
their respective Percentage Interests.

 

26



--------------------------------------------------------------------------------

(c) Pubco Distributions. Notwithstanding the provisions of Section 5.03(b), the
Managing Member, in its sole discretion, may authorize that (i) cash be paid to
Pubco or any of its Subsidiaries (which payment shall be made without pro rata
distributions to the other Members) in exchange for the redemption, repurchase
or other acquisition of Units held by Pubco or any of its Subsidiaries to the
extent that such cash payment is used to redeem, repurchase or otherwise acquire
an equal number of shares of Class A Common Stock in accordance with
Section 4.02(b) in accordance with Section 12.01.

(d) Distributions in Kind. Any distributions in kind shall be made at such times
and in such amounts as the Managing Member, in its sole discretion, shall
determine based on their fair market value as determined by the Managing Member
in the same proportions as if distributed in accordance with Section 5.03(b),
with all Members participating in proportion to their respective Percentage
Interests. If cash and property are to be distributed in kind simultaneously,
the Company shall distribute such cash and property in kind in the same
proportion to each Member.

(e) Tax Distributions.

(i) Notwithstanding any other provision of this Section 5.03 to the contrary, to
the extent permitted by Applicable Law and consistent with the Company’s
obligations to its creditors as reasonably determined by the Managing Member,
the Company shall make cash distributions by wire transfer of immediately
available funds pursuant to this Section 5.03(e)(i) to each Member with respect
to its Units at least two (2) Business Days prior to the date on which any U.S.
federal corporate estimated tax payments are due, in an amount equal to such
Member’s Tax Distribution Amount, if any; provided that the Managing Member
shall have no liability to any Member in connection with any underpayment of
estimated taxes, so long as cash distributions are made in accordance with this
Section 5.03(e)(i) and the Tax Distribution Amounts are determined as provided
in paragraph (i) of the definition of Tax Distribution Amount.

(ii) On any date that the Company makes a distribution to the Members with
respect to their Units under a provision of Section 5.03 other than this
Section 5.03(e), if the Tax Distribution Amount is greater than zero, the
Company shall designate all or a portion of such distribution as a Tax
Distribution with respect to a Member’s Units to the extent of the Tax
Distribution Amount with respect to such Member’s Units as of such date (but not
to exceed the amount of such distribution). For the avoidance of doubt, such
designation shall be performed with respect to all Members with respect to which
there is a Tax Distribution Amount as of such date.

 

 

27



--------------------------------------------------------------------------------

(iii) Notwithstanding any other provision of this Section 5.03 to the contrary,
if the Tax Distribution Amount for such Fiscal Year is greater than zero, to the
extent permitted by Applicable Law and consistent with the Company’s obligations
to its creditors as reasonably determined by the Managing Member, the Company
shall make additional distributions under this Section 5.03(e)(iii) to the
extent of such Tax Distribution Amount for such Fiscal Year as soon as
reasonably practicable after the end of such Fiscal Year (or as soon as
reasonably practicable after any event that subsequently adjusts the taxable
income of such Fiscal Year).

(iv) Under no circumstances shall Tax Distributions reduce the amount otherwise
distributable to any Member pursuant to this Section 5.03 (other than this
Section 5.03(e)) after taking into account the effect of Tax Distributions on
the amount of cash or other assets available for distribution by the Company.

(v) For the avoidance of doubt, Tax Distributions shall be made to all Members
on a pro rata basis in accordance with their Percentage Interests,
notwithstanding the differing amount of tax liabilities of such Members.

(f) Assignment. Each Member and its Affiliated Transferees shall have the right
to assign to any Transferee of LLC Units, pursuant to a Transfer made in
compliance with this Agreement, the right to receive any portion of the amounts
distributable or otherwise payable to such Member pursuant to Section 5.03(b).

Section 5.04. Allocations. (a) Net Income and Net Loss. Except as otherwise
provided in this Agreement, and after giving effect to the special allocations
set forth in Section 5.04(b), Section 5.04(c) and Section 5.04(d), Net Income
and Net Loss (and, to the extent necessary, individual items of income, gain,
loss, deduction or credit) of the Company shall be allocated among the Members
in a manner such that the Capital Account of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the
distributions that would be made to such Member pursuant to Section 5.03(b) if
the Company were dissolved, its affairs wound up and its assets sold for cash
equal to their Carrying Value, all Company liabilities were satisfied (limited
with respect to each nonrecourse liability to the Carrying Value of the assets
securing such liability), and the net assets of the Company were distributed, in
accordance with Section 5.03(b), to the Members immediately after making such
allocation, minus (ii) such Member’s share of Company Minimum Gain and Member
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets.

(b) Special Allocations. The following special allocations shall be made in the
following order:

(i) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article 5, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).

 

28



--------------------------------------------------------------------------------

Allocations pursuant to the immediately preceding sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 5.04(b)(i) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(ii) Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 5, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.04(b)(ii) is intended to comply
with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit of the Member as promptly as possible; provided that an
allocation pursuant to this Section 5.04(b)(iii) shall be made only if and to
the extent that the Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article 5 have been tentatively made
as if this Section 5.04(b)(iii) were not in the Agreement.

(iv) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Members in a manner determined by the Managing Member
consistent with Treasury Regulations Sections 1.704-2(b) and 1.704-2(c).

(v) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Sections 1.704-2(i)(1) and 1.704-2(j)(1).

 

29



--------------------------------------------------------------------------------

(vi) Section 754 Adjustments. (A) To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code
is required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to
be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Member’s interest in the Company or
as a result of a Transfer of a Member’s interest in the Company, as the case may
be, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of such asset) or loss (if the adjustment
decreases the basis of such asset) from the disposition of the asset and shall
be taken into account for purposes of computing Net Income and Net Loss. (B) To
the extent an adjustment to the adjusted tax basis of any Company asset pursuant
to Sections 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of such Member’s interest in
the Company, the amount of such adjustment to Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to such Members in accordance with their interests in the
Company in the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Member to whom such distribution was made in the event
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

(c) Curative Allocations. The allocations set forth in Section 5.04(b)(i)
through Section 5.04(b)(vi) and Section 5.04(d) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this Section 5.04(c). Therefore, notwithstanding any other provision
of this Article 5 (other than the Regulatory Allocations), the Managing Member
shall make such offsetting special allocations of Company income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Section 5.04.

(d) Loss Limitation. Net Loss (or individual items of loss or deduction)
allocated pursuant to Section 5.04 hereof shall not exceed the maximum amount of
Net Loss (or individual items of loss or deduction) that can be allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any Fiscal Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Net Loss
(or individual items of loss or deduction) pursuant to Section 5.04 hereof, the
limitation set forth in this Section 5.04(d) shall be

 

30



--------------------------------------------------------------------------------

applied on a Member by Member basis and Net Loss (or individual items of loss or
deduction) not allocable to any Member as a result of such limitation shall be
allocated to the other Members in accordance with the positive balances in such
Member’s Capital Accounts so as to allocate the maximum permissible Net Loss to
each Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d). Any
reallocation of Net Loss pursuant to this (d) shall be subject to chargeback
pursuant to the curative allocation provision of Section 5.04(c).

Section 5.05. Other Allocation Rules. (a) Interim Allocations Due to Percentage
Adjustment. If a Percentage Interest is the subject of a Transfer or the
Members’ interests in the Company change pursuant to the terms of the Agreement
during any Fiscal Year, the amount of Net Income and Net Loss (or items thereof)
to be allocated to the Members for such entire Fiscal Year shall be allocated to
the portion of such Fiscal Year which precedes the date of such Transfer or
change (and if there shall have been a prior Transfer or change in such Fiscal
Year, which commences on the date of such prior Transfer or change) and to the
portion of such Fiscal Year which occurs on and after the date of such Transfer
or change (and if there shall be a subsequent Transfer or change in such Fiscal
Year, which precedes the date of such subsequent Transfer or change), in
accordance with an interim closing of the books, and the amounts of the items so
allocated to each such portion shall be credited or charged to the Members in
accordance with Section 5.04 as in effect during each such portion of the Fiscal
Year in question. Such allocation shall be in accordance with Section 706 of the
Code and the regulations thereunder and made without regard to the date, amount
or receipt of any distributions that may have been made with respect to the
transferred Percentage Interest to the extent consistent with Section 706 of the
Code and the regulations thereunder. As of the date of such Transfer, the
Transferee Member shall succeed to the Capital Account of the Transferor Member
with respect to the transferred Units.

(b) Tax Allocations: Code Section 704(c). In accordance with Section 704(c) of
the Code and the Treasury Regulations thereunder, income, gain, loss, and
deduction with respect to any Property contributed to the capital of the Company
and with respect to reverse Code Section 704(c) allocations described in
Treasury Regulations 1.704-3(a)(6) shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such Property to the Company for federal income tax purposes and its
initial Carrying Value or its Carrying Value determined pursuant to Treasury
Regulation 1.704-1(b)(2)(iv)(f) (computed in accordance with the definition of
Carrying Value) using the traditional allocation method without curative
allocations under Treasury Regulation 1.704-3(b). Any elections or other
decisions relating to such allocations shall be made by the Managing Member in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.05(b), Section 704(c) of the Code (and
the principles thereof), and Treasury Regulation 1.704-1(b)(4)(i) are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Income, Net Loss, other items, or distributions pursuant to any provision of
this Agreement.

 

31



--------------------------------------------------------------------------------

Section 5.06. Tax Withholding; Withholding Advances. (a) Tax Withholding.

(i) If requested by the Managing Member, each Member shall, if able to do so,
deliver to the Managing Member: (A) an affidavit in form satisfactory to the
Company that the applicable Member (or its partners, as the case may be) is not
subject to withholding under the provisions of any federal, state, local,
foreign or other law; (B) any certificate that the Company may reasonably
request with respect to any such laws; and/or (C) any other form or instrument
reasonably requested by the Company relating to any Member’s status under such
law. In the event that a Member fails or is unable to deliver to the Company an
affidavit described in subclause (A) of this clause (i), the Company may
withhold amounts from such Member in accordance with Section 5.06(b).

(ii) After receipt of a written request of any Member, the Company shall provide
such information to such Member and take such other action as may be reasonably
necessary to assist such Member in making any necessary filings, applications or
elections to obtain any available exemption from, or any available refund of,
any withholding imposed by any foreign taxing authority with respect to amounts
distributable or items of income allocable to such Member hereunder to the
extent not adverse to the Company or any Member. In addition, the Company shall,
at the request of any Member, make or cause to be made (or cause the Company to
make) any such filings, applications or elections; provided that any such
requesting Member shall cooperate with the Company, with respect to any such
filing, application or election to the extent reasonably determined by the
Company and that any filing fees, taxes or other out-of-pocket expenses
reasonably incurred and related thereto shall be paid and borne by such
requesting Member or, if there is more than one requesting Member, by such
requesting Members in accordance with their Relative Percentage Interests.

(b) Withholding Advances. To the extent the Company is required by Applicable
Law to withhold or to make tax payments on behalf of or with respect to any
Member (including backup withholding and any tax payment made by the Company
pursuant to Section 6225 of the Code that is attributable to such Member)
(“Withholding Advances”), the Company may withhold such amounts and make such
tax payments as so required.

(c) Repayment of Withholding Advances. All Withholding Advances made on behalf
of a Member, plus interest thereon at a rate equal to the Prime Rate as of the
date of such Withholding Advances plus 2.0% per annum, shall (i) be paid on
demand by the Member on whose behalf such Withholding Advances were made (it
being understood that no such payment shall increase such Member’s Capital
Account), or (ii) with the consent of the Managing Member and the affected
Member be repaid by reducing the amount of the current or next succeeding
distribution or distributions that would otherwise have been made to such Member
or, if such distributions are not sufficient for that purpose, by so reducing
the proceeds of liquidation otherwise payable to such Member. Whenever repayment
of a Withholding Advance by a Member is made as described in clause (ii) of this
Section 5.06(c), for all other purposes of this Agreement such Member shall be
treated as having received all distributions (whether before or upon any
Dissolution Event) unreduced by the amount of such Withholding Advance and
interest thereon.

 

32



--------------------------------------------------------------------------------

(d) Withholding Advances — Reimbursement of Liabilities. Each Member hereby
agrees to reimburse the Company for any liability with respect to Withholding
Advances (including interest thereon) required or made on behalf of or with
respect to such Member (including penalties imposed with respect thereto). The
obligation of a Member to reimburse the Company for taxes pursuant to this
Section 5.06 shall continue after such Member Transfers its LLC Units with
respect to all payments or allocations to such Member were made prior to the
date of such Transfer.

ARTICLE 6

CERTAIN TAX MATTERS

Section 6.01. Tax Matters Representative. Pubco is hereby appointed the “tax
matters partner” or the “partnership representative,” as the case may be (in
each case, the “Tax Matters Representative”), of the Company under Section 6231
of the Code prior to the enactment of U.S. Public Law 114-74 or Section 6223 of
the Code, as applicable. The Company shall not be obligated to pay any fees or
other compensation to the Tax Matters Representative in its capacity as such,
but the Company shall reimburse the Tax Matters Representative for all
reasonable out-of-pocket costs and expenses (including attorneys’ and other
professional fees) incurred by it in its capacity as Tax Matters
Representative. The Company shall defend, indemnify, and hold harmless the Tax
Matters Representative against any and all liabilities sustained or incurred as
a result of any act or decision concerning Company tax matters and within the
scope of such Member’s responsibilities as Tax Matters Representative, so long
as such act or decision was done or made in good faith and does not constitute
gross negligence or willful misconduct. The Members acknowledge that the Company
shall make the election described in Section 6226 of the Code, unless the Tax
Matter Representative determines not to make such election in its sole
discretion.

Section 6.02. Section 754 Elections. The Company shall make, and shall cause any
Subsidiary of the Company that is treated as a partnership for U.S. federal
income tax purposes to make, a timely election under Section 754 of the Code
(and a corresponding election under state and local law) effective starting with
the taxable year ended December 31, 2018, and the Managing Member shall not take
any action to revoke such elections.

Section 6.03. Debt Allocation. Indebtedness of the Company treated as “excess
nonrecourse liabilities” (as defined in Treasury Regulation
Section 1.752-3(a)(3)) shall be allocated among the Members based on their
Percentage Interests.

 

33



--------------------------------------------------------------------------------

ARTICLE 7

MANAGEMENT OF THE COMPANY

Section 7.01. Management by the Managing Member. Except as otherwise
specifically set forth in this Agreement, the Managing Member shall be deemed to
be a “manager” for purposes of applying the Delaware Act. Except as expressly
provided in this Agreement or the Delaware Act, the day-to-day business and
affairs of the Company and its Subsidiaries shall be managed, operated and
controlled by the Managing Member in accordance with the terms of this Agreement
and no other Members shall have management authority or rights over the Company
or its Subsidiaries. The Managing Member is, to the extent of its rights and
powers set forth in this Agreement, an agent of the Company for the purpose of
the Company’s and its Subsidiaries’ business, and the actions of the Managing
Member taken in accordance with such rights and powers, shall bind the Company
(and no other Members shall have such right). Except as expressly provided in
this Agreement, the Managing Member shall have all necessary powers to carry out
the purposes, business, and objectives of the Company and its Subsidiaries. The
Managing Member shall have the power and authority to delegate to one or more
other Persons the Managing Member’s rights and powers to manage and control the
business and affairs of the Company, including to delegate to agents and
employees of a Member or the Company (including any officers or Subsidiary
thereof), and to delegate by a management agreement or another agreement with,
or otherwise to, other Persons. The Managing Member may authorize any Person
(including any Member or officer of the Company) to enter into and perform any
document on behalf of the Company or any Subsidiary.

Section 7.02. Withdrawal of the Managing Member. Pubco may withdraw as the
Managing Member and appoint as its successor at any time upon written notice to
the Company (i) any wholly-owned Subsidiary of Pubco, (ii) any Person of which
Pubco is a wholly-owned Subsidiary, (iii) any Person into which Pubco is merged
or consolidated or (iv) any transferee of all or substantially all of the assets
of Pubco, which withdrawal and replacement shall be effective upon the delivery
of such notice. No appointment of a Person other than Pubco (or its successor,
as applicable) as Managing Member shall be effective unless Pubco (or its
successor, as applicable) and the new Managing Member (as applicable) provide
all other Members with contractual rights, directly enforceable by such other
Members against the new Managing Member, to cause the new Managing Member to
comply with all the Managing Member’s obligations under this Agreement and the
Reorganization Documents.

Section 7.03. Decisions by the Members. (a) Other than the Managing Member, the
Members shall take no part in the management of the Company’s business and shall
transact no business for the Company and shall have no power to act for or to
bind the Company. The Managing Member shall not (i) engage in any non-Business
activity or (ii) own any material assets other than Units and/or any cash or
other property or assets distributed by, or otherwise received from, the
Company, without the prior written consent of each of the Members, unless the
Managing Member determines in good faith that such actions or ownership are in
the best interest of the Company; provided, however, that the Company may engage
any Member or principal, partner, member, shareholder or interest holder thereof
as an employee, independent contractor or consultant to the Company, in which
event the duties and liabilities of such individual or firm with respect to the
Company as an employee, independent contractor or consultant shall be governed
by the terms of such engagement with the Company.

 

34



--------------------------------------------------------------------------------

(b) Except as expressly provided herein, the Members shall not have the power or
authority to vote, approve or consent to any matter or action taken by the
Company. Except as otherwise provided herein, any proposed matter or action
subject to the vote, approval or consent of the Members shall require the
approval of (i) a majority in interest of the Members or such class of Members,
as the case may be (by (x) resolution at a duly convened meeting of the Members,
or (y) written consent of the Members). Except as expressly provided herein, all
Members shall vote together as a single class on any matter subject to the vote,
approval or consent of the Members. In the case of any such approval, a majority
in interest of the Members may call a meeting of the Members at such time and
place or by means of telephone or other communications facility that permits all
persons participating in such meeting to hear and speak to each other for the
purpose of a vote thereon. Notice of any such meeting shall be required, which
notice shall include a brief description of the action or actions to be
considered by the Members. Unless waived by any such Member in writing, notice
of any such meeting shall be given to each Member at least four (4) days prior
thereto. Attendance or participation of a Member at a meeting shall constitute a
waiver of notice of such meeting, except when such Member attends or
participates in the meeting for the express purpose of objecting at the
beginning thereof to the transaction of any business because the meeting is not
properly called or convened. Any action required or permitted to be taken at any
meeting of the Members may be taken without a meeting, if a consent in writing,
setting forth the actions so taken, shall be signed by Members sufficient to
approve such action pursuant to this Section 7.03(b). A copy of any such consent
in writing will be provided to the Members promptly thereafter.

Section 7.04. Duties. (a) The parties acknowledge that the Managing Member will
take action through its board of directors, and that the members of the Managing
Member’s board of directors will owe fiduciary duties to the stockholders of the
Managing Member. The Managing Member will use all commercially reasonable and
appropriate efforts and means, as determined in good faith by the Managing
Member, to minimize any conflict of interest between the Members, on the one
hand, and the stockholders of the Managing Member, on the other hand, and to
effectuate any transaction that involves or affects any of the Company, the
Managing Member, the Members and/or the stockholders of the Managing Member in a
manner that does not (i) disadvantage the Members or their interests relative to
the stockholders of the Managing Member, (ii) advantage the stockholders of the
Managing Member relative to the Members or (iii) treats the Members and the
stockholders of the Managing Member differently; provided that in the event of a
conflict between the interests of the stockholders of the Managing Member and
the interests of the Members other than the Managing Member, such other Members
agree that the Managing Member shall discharge its fiduciary duties to such
other Members by acting in the best interests of the Managing Member’s
stockholders.

Section 7.05. Officers. (a) Appointment of Officers. The Managing Member may
appoint individuals as officers (“Officers”) of the Company, which may include
such officers as the Managing Member determines are necessary and appropriate.
No Officer need be a Member. An individual may be appointed to more than one
office.

 

35



--------------------------------------------------------------------------------

(b) Authority of Officers. The Officers shall have the duties, rights, powers
and authority as may be prescribed by the Managing Member from time to time.

(c) Removal, Resignation and Filling of Vacancy of Officers. The Managing Member
may remove any Officer, for any reason or for no reason, at any time. Any
Officer may resign at any time by giving written notice to the Company, and such
resignation shall take effect at the date of the receipt of that notice or any
later time specified in that notice; provided that, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective. Any such resignation shall be without prejudice to the rights, if
any, of the Company or such Officer under this Agreement. A vacancy in any
office because of death, resignation, removal or otherwise shall be filled by
the Managing Member.

ARTICLE 8

TRANSFERS OF INTERESTS

Section 8.01. Restrictions on Transfers. (a) Except as expressly permitted by
Section 8.02, and subject to Section 8.01(b), Section 8.01(c), Section 8.01(d)
and Section 8.01(e), any underwriter lock-up agreement applicable to such Member
and/or any other agreement between such Member and the Company, Pubco or any of
their controlled Affiliates, without the prior written approval of the Managing
Member, no Member shall directly or indirectly Transfer all or any part of its
Units or any right or economic interest pertaining thereto, including the right
to vote or consent on any matter or to receive or have any economic interest in
distributions or advances from the Company pursuant thereto, to any Person that
is not a Permitted Transferee. Any such Transfer which is not in compliance with
the provisions of this Agreement shall be deemed a Transfer by such Member of
Units in violation of this Agreement (and a breach of this Agreement by such
Member) and shall be null and void ab initio. Notwithstanding anything to the
contrary in this Article 8, (i) Section 10.03 of this Agreement shall govern the
exchange of LLC Units for shares of Class A Common Stock, and an exchange
pursuant to, and in accordance with, Section 10.03 of this Agreement shall not
be considered a “Transfer” for purposes of this Agreement, and (ii) t any other
Transfer of shares of Class A Common Stock shall not be considered a “Transfer”
for purposes of this Agreement.

(b) Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer otherwise permitted or approved pursuant to this
Article 8 that:

(i) the Transferor shall have provided to the Company prior notice of such
Transfer; and

(ii) the Transfer shall comply with all Applicable Laws and the Managing Member
shall be reasonably satisfied that such Transfer will not result in a violation
of the Securities Act.

 

 

36



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Member shall directly or indirectly Transfer all or any part of its Units or any
right or economic interest pertaining thereto if such Transfer, in the
reasonable discretion of the Managing Member, would cause the Company to be
classified as a “publicly traded partnership” as that term is defined in
Section 7704 of the Code and Regulations promulgated thereunder.

(d) Any Transfer of Units pursuant to this Agreement, including this Article 8,
shall be subject to the provisions of Section 3.01 and Section 3.02.

(e) If there is a Transfer of Units to Permitted Transferees pursuant to this
Agreement, the Units held by each such Permitted Transferee shall be included in
calculating the Substantial Ownership Requirement.

Section 8.02. Certain Permitted Transfers. Notwithstanding anything to the
contrary herein but subject to Section 8.01(b) and Section 8.01(c), the
following Transfers shall be permitted:

(a) Any Transfer by any Member of its Units pursuant to a Disposition Event (as
such term is defined in the certificate of incorporation of Pubco);

(b) At any time, any Transfer by any Member of Units to any Transferee approved
in writing by the Managing Member (not to be unreasonably withheld), it being
understood that it shall be reasonable for the Managing Member to withhold such
consent if the Managing Member reasonably determines that such Transfer would
materially increase the risk that the Company would be classified as a “publicly
traded partnership” as that term is defined in Section 7704 of the Code and
Regulations promulgated thereunder; and

(c) The Transfer of all or any portion of a Member’s Units to a Permitted
Transferee of such Member.

Section 8.03. Distributions. Notwithstanding anything in this Article 8 or
elsewhere in this Agreement to the contrary, if a Member Transfers all or any
portion of its Units after the designation of a record date and declaration of a
distribution pursuant to Article 5 and before the payment date of such
distribution, the transferring Member (and not the Person acquiring all or any
portion of its LLC Units) shall be entitled to receive such distribution in
respect of such transferred LLC Units.

Section 8.04. Registration of Transfers. When any Units are Transferred in
accordance with the terms of this Agreement, the Company shall cause such
Transfer to be registered on the books of the Company.

ARTICLE 9

CERTAIN OTHER AGREEMENTS

Section 9.01. Non-Compete; Non-Disparagement. Each Non-Pubco Member agrees for
the benefit of the Company and Pubco that:

 

37



--------------------------------------------------------------------------------

(a) No Member shall directly or indirectly engage in any Competitive Activity
from and after the date hereof until the date on which such Member no longer
holds any LLC Units.

(b) No Member shall take, and each Member shall take reasonable steps to cause
its Affiliates not to take, any action or make any public statement, whether or
not in writing, that disparages or denigrates the Company or any of its
Subsidiaries (the “Company Parties”) or their respective directors, officers,
employees, members, representatives and agents.

(c) Each Member agrees that (i) the agreements and covenants contained in this
Section 9.01 are reasonable in scope and duration, an integral part of the
transactions contemplated by this Agreement and the Reorganization Documents,
and necessary to protect and preserve the Members’ and Company Parties’
legitimate business interests and to prevent any unfair advantage conferred on
such Member taking into account and in specific consideration of the
undertakings and obligations of the parties under the Agreement and the
Reorganization Documents, (ii) but for each Member’s agreement to be bound by
the agreements and covenants contained under this Section 9.01, the Members and
the Company Parties would not have entered into or consummated those
transactions contemplated the Agreement and the Reorganization Documents and
(iii) that irreparable harm would result to the Members and the Company Parties
as a result of a violation or breach (or potential violation or breach) by such
Member (or its Affiliates) of this Section 9.01. In addition, each Member agrees
that each Member shall have the right to specifically enforce the provisions of
this Section 9.01 in any federal court located in the State of Delaware or any
Delaware state court, in addition to any other remedy to which such parties are
entitled at law or in equity. If a final judgment of a court of competent
jurisdiction or other Governmental Authority determines that any term,
provision, covenant or restriction contained in this Section 9.01 is invalid or
unenforceable, then the parties hereto agree that the court of competent
jurisdiction or other Governmental Authority will have the power to modify this
Section 9.01 (including by reducing the scope, duration or geographic area of
the term or provision, deleting specific words or phrases or replacing any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision) so as to effect the original
intention of the invalid or unenforceable term or provision. To the fullest
extent permitted by law, in the event that any proceeding is brought under or in
connection with this Section 9.01, the prevailing party in such proceeding
(whether at final or on appeal) shall be entitled to recover from the other
party all costs, expenses, and reasonable attorneys’ fees incident to any such
proceeding. The term “prevailing party” as used herein means the party in whose
favor the final judgment or award is entered in any such proceeding.

Section 9.02. Company Call Right. (a) In connection with any Involuntary
Transfer by any Non-Pubco Member, the Company or the Managing Member may, in the
Managing Member’s sole discretion, elect to purchase from such Member and/or
such Transferee(s) in such Involuntary Transfer (each, a “Call Member”) any or
all of Units so Transferred (“Call Units”), at any time by delivery of a written
notice (a “Call Notice”) to such Call Member. The Call Notice shall set forth
the Unit Redemption Price

 

38



--------------------------------------------------------------------------------

and the proposed closing date of such purchase of such Call Units; provided that
such closing date shall occur within ninety (90) days following the date of such
Call Notice. At the closing of any such sale, in exchange for the payment by the
Company or the Managing Member to such Call Members of the Unit Redemption Price
in cash, (i) each Call Member shall deliver its Call Units, duly endorsed, or
accompanied by written instruments of transfer in form satisfactory to the
Company or the Managing Member, as applicable, duly executed by such Call Member
and accompanied by all requisite transfer taxes, if any, (ii) such Call Units
shall be free and clear of any Liens and (iii) each Call Member shall so
represent and warrant and further represent and warrant that it is the sole
beneficial and record owner of such Call Units. Following such closing, any such
Call Member shall no longer be entitled to any rights in respect of its Call
Units, including any distributions of the Company or Pubco thereupon (other than
the payment of the Unit Redemption Price at such closing), and, to the extent
any such Call Member does not hold any Units thereafter, shall thereupon cease
to be a Member of the Company and, to the extent any such Call Member does not
hold any shares of Pubco Common Stock thereafter, shall thereupon cease to be a
stockholder of Pubco.

Section 9.03. Preemptive Rights.

(a) No Person shall have any preemptive, preferential or other similar right
with respect to (i) additional Capital Contributions; (ii) issuances or sales by
the Company of any class or series of Interests, whether unissued or hereafter
created; (iii) issuances of any obligations, evidences of indebtedness or other
securities of the Company convertible into or exchangeable for, or carrying or
accompanied by any rights to receive, purchase or subscribe to, any Interests;
(iv) issuances of any right of subscription to or right to receive, or any
warrant or option for the purchase of, any Interests; or (v) issuances or sales
of any other securities that may be issued or sold by the Company.

ARTICLE 10

REDEMPTION AND EXCHANGE RIGHTS

Section 10.01. Redemption Right of a Member

(a) Notwithstanding any provision to the contrary in the Agreement and without
the need for approval by the Managing Member or consent by any other Members,
each Member (other than the Pubco Members) shall be entitled to cause the
Company to redeem (a “Redemption”) its Units (the “Redemption Right”) at any
time following the expiration of any contractual lock-up period relating to the
shares of Pubco that may be applicable to such Member. A Member desiring to
exercise its Redemption Right (the “Redeeming Member”) shall exercise such right
by giving written notice (the “Redemption Notice”) to the Company with a copy to
Pubco. The Redemption Notice shall specify the number of Units (the “Redeemed
Units”) that the Redeeming Member intends to have the Company redeem and a date,
not less than seven (7) Business Days nor more than ten (10) Business Days after
delivery of such Redemption Notice (unless and to the extent that the Managing
Member in its sole discretion agrees in writing to waive such time periods), on
which exercise of the Redemption Right shall be completed

 

39



--------------------------------------------------------------------------------

(the “Redemption Date”); provided that the Company, Pubco and the Redeeming
Member may change the number of Redeemed Units and/or the Redemption Date
specified in such Redemption Notice to another number and/or date by mutual
agreement signed in writing by each of them; provided further that a Redemption
Notice may be conditioned by the Redeeming Member on the closing of an
underwritten distribution of the shares of Class A Common Stock that may be
issued in connection with such proposed Redemption. Unless the Redeeming Member
timely has delivered a Retraction Notice as provided in Section 10.01(b) or has
revoked or delayed a Redemption as provided in Section 10.01(c), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date) (i) the Redeeming Member shall transfer and surrender the
Redeemed Units to the Company, free and clear of all liens and encumbrances, and
(ii) the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 10.01(b), and (z), if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Units equal to the difference (if
any) between the number of Units evidenced by the certificate surrendered by the
Redeeming Member pursuant to clause (i) of this Section 10.01(a) and the
Redeemed Units.

(b) In exercising its Redemption Right, a Redeeming Member shall be entitled to
receive the number of shares of Class A Common Stock equal to the number of
Redeemed Units (the “Share Settlement”) or the immediately available funds in
U.S. dollars in an amount equal to the Redeemed Units Equivalent (the “Cash
Settlement”); provided that Pubco shall have the option as provided in
Section 10.02 and subject to Section 10.01(d) to select whether the redemption
payment is made by means of a Share Settlement or a Cash Settlement. Within
three (3) Business Days of delivery of the Redemption Notice, Pubco shall give
written notice (the “Contribution Notice”) to the Company (with a copy to the
Redeeming Member) of its intended settlement method; provided that if Pubco does
not timely deliver a Contribution Notice, Pubco shall be deemed to have elected
the Share Settlement method. If Pubco elects the Cash Settlement method, the
Redeeming Member may retract its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to Pubco) within two
(2) Business Days of delivery of the Contribution Notice. The timely delivery of
a Retraction Notice shall terminate all of the Redeeming Member’s, Company’s and
Pubco’s rights and obligations under this Section 10.01 arising from the
Redemption Notice.

(c) In the event Pubco elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists: (i) any registration statement pursuant to which the resale of the
Class A Common Stock to be registered for such Redeeming Member at or
immediately following the consummation of the Redemption shall have ceased to be
effective pursuant to any action or inaction by the SEC or no such resale
registration statement has yet become effective; (ii) Pubco shall have failed to
cause any related prospectus to be supplemented by any required prospectus
supplement necessary to effect such Redemption; (iii) Pubco shall have exercised
its right to defer, delay or suspend the filing or effectiveness of a
registration statement and such deferral, delay or suspension shall affect the
ability of

 

40



--------------------------------------------------------------------------------

such Redeeming Member to have its Class A Common Stock registered at or
immediately following the consummation of the Redemption; (iv) Pubco shall have
disclosed to such Redeeming Member any material non-public information
concerning Pubco, the receipt of which results in such Redeeming Member being
prohibited or restricted from selling Class A Common Stock at or immediately
following the Redemption without disclosure of such information (and Pubco does
not permit disclosure); (v) any stop order relating to the registration
statement pursuant to which the Class A Common Stock was to be registered by
such Redeeming Member at or immediately following the Redemption shall have been
issued by the SEC; (vi) there shall have occurred a material disruption in the
securities markets generally or in the market or markets in which the Class A
Common Stock is then traded; (vii) there shall be in effect an injunction, a
restraining order or a decree of any nature of any Governmental Entity that
restrains or prohibits the Redemption; (viii) Pubco shall have failed to comply
in all material respects with its obligations under the Registration Rights
Agreement, and such failure shall have affected the ability of such Redeeming
Member to consummate the resale of Class A Common Stock to be received upon such
redemption pursuant to an effective registration statement; (ix) the Redemption
Date would occur three (3) Business Days or less prior to, or during, any
“black-out” or similar period under the Corporation’s policies covering trading
in the Pubco’s securities to which the applicable Redeeming Member is subject,
which period restricts the ability of such Redeeming Member to immediately
resell shares of Class A Common Stock to be delivered to such Redeeming Member
in connection with a Share Settlement; provided further, that in no event shall
the Redeeming Member seeking to revoke its Redemption Notice or delay the
consummation of such Redemption and relying on any of the matters contemplated
in clauses (i) through (ix) above have controlled or intentionally materially
influenced any facts, circumstances, or Persons in connection therewith (except
in the good faith performance of his or her duties as an officer or director of
Pubco) in order to provide such Redeeming Member with a basis for such delay or
revocation. If a Redeeming Member delays the consummation of a Redemption
pursuant to this Section 10.01(c), the Redemption Date shall occur on the fifth
Business Day following the date on which the conditions giving rise to such
delay cease to exist (or such earlier day as Pubco, the Company and such
Redeeming Member may agree in writing).

(d) The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under Section 10.01(b)
(whether through a Share Settlement or Cash Settlement) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock; provided,
however, that if a Redeeming Member causes the Company to redeem Redeemed Units
and the Redemption Date occurs subsequent to the record date for any
Distribution with respect to the Redeemed Units but prior to payment of such
Distribution, the Redeeming Member shall be entitled to receive such
Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeeming Member transferred and surrendered the
Redeemed Units to the Company prior to such date.

 

41



--------------------------------------------------------------------------------

(e) In the event of a reclassification or other similar transaction as a result
of which the shares of Class A Common Stock are converted into another security,
then in exercising its Redemption Right a Redeeming Member shall be entitled to
receive the amount of such security that the Redeeming Member would have
received if such Redemption Right had been exercised and the Redemption Date had
occurred immediately prior to the record date of such reclassification or other
similar transaction.

Section 10.02. Election and Contribution of Pubco. In connection with the
exercise of a Redeeming Member’s Redemption Rights under Section 10.01(a), Pubco
shall contribute to the Company the consideration the Redeeming Member is
entitled to receive under Section 10.01(b). Pubco, at its option, shall
determine whether to contribute, pursuant to Section 10.01(b), the Share
Settlement or the Cash Settlement. Unless the Redeeming Member has timely
delivered a Retraction Notice as provided in Section 10.01(b), or has revoked or
delayed a Redemption as provided in Section 10.01(c), on the Redemption Date (to
be effective immediately prior to the close of business on the Redemption
Date) (i) Pubco shall make its Capital Contribution to the Company (in the form
of the Share Settlement or the Cash Settlement) required under this
Section 10.02, and (ii) the Company shall issue to Pubco a number of Units equal
to the number of Redeemed Units surrendered by the Redeeming Member.
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that Pubco elects a Cash Settlement, Pubco shall only be obligated to
contribute to the Company an amount in respect of such Cash Settlement equal to
the net proceeds (after deduction of any underwriters’ discounts or commissions
and brokers’ fees or commissions) from the sale by Pubco of a number of shares
of Class A Common Stock equal to the number of Redeemed Units to be redeemed
with such Cash Settlement provided that Pubco’s Capital Account shall be
increased by an amount equal to any discount relating to such sale of shares of
Class A Common Stock in accordance with Section 6.06. The timely delivery of a
Retraction Notice shall terminate all of the Company’s and Pubco’ rights and
obligations under this Section 10.02 arising from the Redemption Notice.

Section 10.03. Exchange Right of Pubco

(a) Notwithstanding anything to the contrary in this Article 10, Pubco may, in
its sole and absolute discretion, elect to effect on the Redemption Date the
exchange of Redeemed Units for the Share Settlement or Cash Settlement, as the
case may be, through a direct exchange of such Redeemed Units and such
consideration between the Redeeming Member and Pubco (a “Direct Exchange”). Upon
such Direct Exchange pursuant to this Section 10.03, Pubco shall acquire the
Redeemed Units and shall be treated for all purposes of this Agreement as the
owner of such Units.

(b) Pubco may, at any time prior to a Redemption Date, deliver written notice
(an “Exchange Election Notice”) to the Company and the Redeeming Member setting
forth its election to exercise its right to consummate a Direct Exchange;
provided that such election does not prejudice the ability of the parties to
consummate a Redemption or Direct Exchange on the Redemption Date. An Exchange
Election Notice may be revoked by Pubco at any time; provided that any such
revocation does not prejudice the ability of the parties to consummate a
Redemption or Direct Exchange on the Redemption Date. The right to consummate a
Direct Exchange in all events shall be exercisable for all the Redeemed Units
that would have otherwise been subject to a Redemption. Except as otherwise
provided by this Section 10.03, a Direct Exchange shall be consummated pursuant
to the same timeframe and in the same manner as the relevant Redemption would
have been consummated if Pubco had not delivered an Exchange Election Notice.

 

42



--------------------------------------------------------------------------------

Section 10.04. Tender Offers and Other Events with Respect to Pubco

(a) In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by Pubco or is proposed to Pubco or
its stockholders and approved by the board of directors of Pubco or is otherwise
effected or to be effected with the consent or approval of the board of
directors of Pubco, the holders of LLC Units (other than the Pubco Members)
shall be permitted to participate in such Pubco Offer by delivery of a notice of
exchange (which notice of exchange shall be effective immediately prior to the
consummation of such Pubco Offer (and, for the avoidance of doubt, shall be
contingent upon such Pubco Offer and not be effective if such Pubco Offer is not
consummated)). In the case of a Pubco Offer proposed by Pubco, Pubco will use
its reasonable efforts expeditiously and in good faith to take all such actions
and do all such things as are necessary or desirable to enable and permit the
holders of LLC Units (other than the Pubco Members) to participate in such Pubco
Offer to the same extent or on an economically equivalent basis as the holders
of shares of Class A Common Stock without discrimination; provided, that without
limiting the generality of this sentence, Pubco will use its reasonable efforts
expeditiously and in good faith to ensure that such holders may participate in
each such Pubco Offer without being required to exchange LLC Units to the extent
such participation is practicable. For the avoidance of doubt (but subject to
Section 10.04(c)), in no event shall the holders of LLC Units be entitled to
receive in such Pubco Offer aggregate consideration for each LLC Unit that is
greater than the consideration payable in respect of each share of Class A
Common Stock in connection with a Pubco Offer.

(b) Notwithstanding any other provision of this Agreement, if a Disposition
Event (as such term is defined in the Pubco Certificate of Incorporation) is
approved by the board of directors of Pubco and consummated in accordance with
Applicable Law, at the request of the Company (or following such Disposition
Event, its successor) or Pubco (or following such Disposition Event, its
successor), each of the holders shall be required to exchange with Pubco, at any
time and from time to time after, or simultaneously with, the consummation of
such Disposition Event, all of such holder’s LLC Units for aggregate
consideration for each LLC Unit that is equivalent to the consideration payable
in respect of each share of Class A Common Stock in connection with the
Disposition Event, provided, however, that in the event of a Disposition Event
intended to qualify as a reorganization within the meaning of Section 368(a) of
the Code or as a transfer described in Section 351(a) or Section 721 of the
Code, a holder shall not be required to exchange LLC Unit pursuant to this
Section 10.04(b) unless, as a part of such transaction, the holders are
permitted to exchange their LLC Units for securities in a transaction that is
expected to permit such exchange without current recognition of gain or loss,
for U.S. and non-U.S. tax purposes, for the direct and indirect holders of LLC
Units (except to the extent that property other than securities is received in
such exchange), based on a “should” or “will” level opinion from independent tax
counsel of recognized standing and expertise.

 

43



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, (i) in a Disposition
Event where the consideration payable in connection therewith includes Equity
Securities, the aggregate consideration for any LLC Unit shall be deemed to be
equivalent to the consideration payable in respect of each share of Class A
Common Stock if the only difference in the per share distribution to the holders
of LLC Units is that the Equity Securities distributed to such holders have not
more than ten times the voting power of any Equity Securities distributed to the
holder of a share of Class A Common Stock (so long as such Equity Securities
issued to the holders of the LLC Units remain subject to automatic conversion on
terms substantially comparable to those set forth in Section 6.2 of the Pubco
Certificate of Incorporation) and (ii) in a Disposition Event, payments under or
in respect of the Tax Receivable Agreement shall not be considered part of the
consideration payable in respect of any LLC Unit or share of Class A Common
Stock in connection with such Disposition Event for the purposes of
Section 10.04(a) and Section 10.04(b).

Section 10.05. Reservation of Shares of Class A Common Stock; Certificate of
Pubco. At all times Pubco shall reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon a
Redemption or Direct Exchange, such number of shares of Class A Common Stock as
shall be issuable upon any such Redemption or Direct Exchange pursuant to Share
Settlements; provided that nothing contained herein shall be construed to
preclude Pubco from satisfying its obligations in respect of any such Redemption
or Direct Exchange by delivery of purchased Class A Common Stock (which may or
may not be held in the treasury of Pubco) or the delivery of cash pursuant to a
Cash Settlement. Pubco shall deliver Class A Common Stock that has been
registered under the Securities Act with respect to any Redemption or Direct
Exchange to the extent a registration statement is effective and available for
such shares. Pubco covenants that all Class A Common Stock issued upon a
Redemption or Direct Exchange will, upon issuance, be validly issued, fully paid
and non-assessable. The provisions of this Article 10 shall be interpreted and
applied in a manner consistent with the corresponding provisions of Pubco’s
certificate of incorporation.

Section 10.06. Effect of Exercise of Redemption or Exchange Right. This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange and all governance or other rights set forth herein shall be
exercised by the remaining Members and the Redeeming Member (to the extent of
such Redeeming Member’s remaining interest in the Company). No Redemption or
Direct Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

Section 10.07. Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree a Redemption or a Direct Exchange, as the
case may be, shall be treated as a direct exchange between Pubco and the
Redeeming Member for U.S. federal and applicable state and local income tax
purposes.

 

44



--------------------------------------------------------------------------------

ARTICLE 11

LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 11.01. Limitation on Liability. The debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Covered Person
shall be obligated personally for any such debt, obligation or liability of the
Company; provided that the foregoing shall not alter a Member’s obligation to
return funds wrongfully distributed to it.

Section 11.02. Exculpation and Indemnification. (a) Subject to the duties of the
Managing Member and Officers set forth in Section 7.01, neither the Managing
Member nor any other Covered Person described in clause (iii) of the definition
thereof shall be liable, including under any legal or equitable theory of
fiduciary duty or other theory of liability, to the Company or to any other
Covered Person for any losses, claims, damages or liabilities incurred by reason
of any act or omission performed or omitted by such Covered Person in good faith
on behalf of the Company. There shall be, and each Covered Person shall be
entitled to, a presumption that such Covered Person acted in good faith.

(b) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such Person’s professional or expert
competence.

(c) The Company shall indemnify, defend and hold harmless each Covered Person
against any losses, claims, damages, liabilities, expenses (including all
reasonable out-of-pocket fees and expenses of counsel and other advisors),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, in which such Covered Person may be
involved or become subject to, in connection with any matter arising out of or
in connection with the Company’s business or affairs, or this Agreement or any
related document, unless such loss, claim, damage, liability, expense, judgment,
fine, settlement or other amount (i) is a result of a Covered Person not acting
in good faith on behalf of the Company or arose as a result of the willful
commission by such Covered Person of any act that is dishonest and materially
injurious to the Company, (ii) results from its contractual obligations under
any Reorganization Document to be performed in a capacity other than as a
Covered Person or from the breach by such Covered Person of Section 9.04 or
(iii) results from the breach by any Member (in such capacity) of its
contractual obligations under this Agreement. If any Covered Person becomes
involved in any capacity in any action, suit, proceeding or investigation in
connection with any matter arising out of or in connection with the Company’s
business or affairs, or this Agreement or any related document (other than any
Reorganization Document), other than (x) by reason of any act or omission
performed or omitted by such Covered Person that was not in good faith on behalf
of the Company or constituted a willful commission by such Covered Person of an
act that is dishonest and materially injurious to the Company or (y) as a result
of any breach by such Covered Person of Section 9.04, the Company shall
reimburse such Covered Person for

 

45



--------------------------------------------------------------------------------

its reasonable legal and other reasonable out-of-pocket expenses (including the
cost of any investigation and preparation) as they are incurred in connection
therewith; provided that such Covered Person shall promptly repay to the Company
the amount of any such reimbursed expenses paid to it if it shall be finally
judicially determined that such Covered Person was not entitled to
indemnification by, or contribution from, the Company in connection with such
action, suit, proceeding or investigation. If for any reason (other than the bad
faith of a Covered Person or the willful commission by such Covered Person of an
act that is dishonest and materially injurious to the Company) the foregoing
indemnification is unavailable to such Covered Person, or insufficient to hold
it harmless, then the Company shall contribute to the amount paid or payable by
such Covered Person as a result of such loss, claim, damage, liability, expense,
judgment, fine, settlement or other amount in such proportion as is appropriate
to reflect any relevant equitable considerations. There shall be, and each
Covered Person shall be entitled to, a rebuttable presumption that such Covered
Person acted in good faith.

(d) The obligations of the Company under Section 11.02(c) shall be satisfied
solely out of and to the extent of the Company’s assets, and no Covered Person
shall have any personal liability on account thereof.

(e) Given that certain Jointly Indemnifiable Claims may arise by reason of the
service of a Covered Person to the Company and/or as a director, trustee,
officer, partner, member, manager, employee, consultant, fiduciary or agent of
other corporations, limited liability companies, partnerships, joint ventures,
trusts, employee benefit plans or other enterprises controlled by the Company
(collectively, the “Controlled Entities”), or by reason of any action alleged to
have been taken or omitted in any such capacity, the Company acknowledges and
agrees that the Company shall, and to the extent applicable shall cause the
Controlled Entities to, be fully and primarily responsible for the payment to
the Covered Person in respect of indemnification or advancement of all
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements) in each case,
actually and reasonably incurred by or on behalf of a Covered Person in
connection with either the investigation, defense or appeal of a claim, demand,
action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder (collectively, “Expenses”) in connection
with any such Jointly Indemnifiable Claim, pursuant to and in accordance with
(as applicable) the terms of (i) the Delaware Act, (ii) this Agreement,
(iii) any other agreement between the Company or any Controlled Entity and the
Covered Person pursuant to which the Covered Person is indemnified, (iv) the
laws of the jurisdiction of incorporation or organization of any Controlled
Entity and/or (v) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership, certificate of qualification or other
organizational or governing documents of any Controlled Entity ((i) through
(v) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Covered Person may have from the Indemnitee-Related Entities. Under
no circumstance shall the Company or any Controlled Entity be entitled to any
right of subrogation or contribution by the Indemnitee-Related Entities and no
right of advancement or recovery the Covered Person may have from the
Indemnitee-Related Entities shall reduce or

 

46



--------------------------------------------------------------------------------

otherwise alter the rights of the Covered Person or the obligations of the
Company or any Controlled Entity under the Indemnification Sources. In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Covered Person in respect of indemnification or advancement of Expenses with
respect to any Jointly Indemnifiable Claim, (i) the Company shall, and to the
extent applicable shall cause the Controlled Entities to, reimburse the
Indemnitee-Related Entity making such payment to the extent of such payment
promptly upon written demand from such Indemnitee-Related Entity, (ii) to the
extent not previously and fully reimbursed by the Company and/or any Controlled
Entity pursuant to clause (i), the Indemnitee-Related Entity making such payment
shall be subrogated to the extent of the outstanding balance of such payment to
all of the rights of recovery of the Covered Person against the Company and/or
any Controlled Entity, as applicable, and (iii) the Covered Person shall execute
all papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-Related Entities effectively to bring
suit to enforce such rights. The Company and the Covered Person agree that each
of the Indemnitee-Related Entities shall be third-party beneficiaries with
respect to this Section 11.02(e), entitled to enforce this Section 11.02(e) as
though each such Indemnitee-Related Entity were a party to this Agreement. The
Company shall cause each of the Controlled Entities to perform the terms and
obligations of this Section 11.02(e) as though each such Controlled Entity was
the “Company” under this Agreement. For purposes of this Section 11.02(e), the
following terms shall have the following meanings:

(i) The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Controlled Entity or the insurer
under and pursuant to an insurance policy of the Company or any Controlled
Entity) from whom a Covered Person may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
or any Controlled Entity may also have an indemnification or advancement
obligation.

(ii) The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any claim, demand, action, suit or proceeding
for which the Covered Person shall be entitled to indemnification or advancement
of Expenses from both (i) the Company and/or any Controlled Entity pursuant to
the Indemnification Sources, on the one hand, and (ii) any Indemnitee-Related
Entity pursuant to any other agreement between any Indemnitee-Related Entity and
the Covered Person pursuant to which the Covered Person is indemnified, the laws
of the jurisdiction of incorporation or organization of any Indemnitee-Related
Entity and/or the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Indemnitee-Related Entity, on the other hand.

 

47



--------------------------------------------------------------------------------

ARTICLE 12

DISSOLUTION AND TERMINATION

Section 12.01. Dissolution. (a) The Company shall not be dissolved by the
admission of Additional Members or Substitute Members pursuant to Section 3.02.

(b) No Member shall (i) resign from the Company prior to the dissolution and
winding up of the Company except in connection with a Transfer of Units pursuant
to the terms of this Agreement or (ii) take any action to dissolve, terminate or
liquidate the Company or to require apportionment, appraisal or partition of the
Company or any of its assets, or to file a bill for an accounting, except as
specifically provided in this Agreement, and each Member, to the fullest extent
permitted by Applicable Law, hereby waives any rights to take any such actions
under Applicable Law, including any right to petition a court for judicial
dissolution under Section 18-802 of the Delaware Act.

(c) The Company shall be dissolved and its business wound up only upon the
earliest to occur of any one of the following events (each a “Dissolution
Event”):

(i) The expiration of forty-five (45) days after the sale or other disposition
of all or substantially all the assets of the Company;

(ii) upon the approval of the Managing Member;

(iii) the entry of a decree of dissolution of the Company under §18-802 of the
Delaware Act; or

(iv) at any time there are no members of the Company, unless the Company is
continued in accordance with the Delaware Act.

(d) The death, retirement, resignation, expulsion, bankruptcy, insolvency or
dissolution of a Member or the occurrence of any other event that terminates the
continued membership of a Member of the Company shall not in and of itself cause
dissolution of the Company.

Section 12.02. Winding Up of the Company. (a) The Managing Member shall promptly
notify the other Members of any Dissolution Event. Upon dissolution, the
Company’s business shall be liquidated in an orderly manner. The Managing Member
shall appoint a liquidating trustee to wind up the affairs of the Company
pursuant to this Agreement. In performing its duties, the liquidating trustee is
authorized to sell, distribute, exchange or otherwise dispose of the assets of
the Company in accordance with the Delaware Act and in any reasonable manner
that the liquidating trustee shall determine to be in the best interest of the
Members.

(b) The proceeds of the liquidation of the Company shall be distributed in the
following order and priority:

 

 

48



--------------------------------------------------------------------------------

(i) first, to the creditors (including any Members or their respective
Affiliates that are creditors) of the Company in satisfaction of all of the
Company’s liabilities (whether by payment or by making reasonable provision for
payment thereof, including the setting up of any reserves which are, in the
judgment of the liquidating trustee, reasonably necessary therefor); and

(ii) second, to the Members in the same manner as distributions under
Section 5.03(b).

(c) Distribution of Property. In the event it becomes necessary in connection
with the liquidation of the Company to make a distribution of Property in-kind,
subject to the priority set forth in Section 11.02, the liquidating trustee
shall have the right to compel each Member to accept a distribution of any
Property in-kind (with such Property, as a percentage of the total liquidating
distributions to such Member, corresponding as nearly as possible to such
Member’s Percentage Interest), with such distribution being based upon the
amount of cash that would be distributed to such Members if such Property were
sold for an amount of cash equal to the fair market value of such Property, as
determined by the liquidating trustee in good faith, subject to the last
sentence of Section 5.03(d).

(d) In the event of a dissolution pursuant to Section 12.01(c), the relative
economic rights of each class of Units immediately prior to such dissolution
shall be preserved to the greatest extent practicable with respect to
distributions made to Members pursuant to Section 10.01(b) in connection with
such dissolution, taking into consideration tax and other legal constraints that
may adversely affect one or more parties to such dissolution and subject to
compliance with Applicable Laws.

Section 12.03. Termination. The Company shall terminate when all of the assets
of the Company, after payment of or reasonable provision for the payment of all
debts and liabilities of the Company, shall have been distributed to the Members
in the manner provided for in this Article 11, and the certificate of formation
of the Company shall have been cancelled in the manner required by the Delaware
Act.

Section 12.04. Survival. Termination, dissolution, liquidation or winding up of
the Company for any reason shall not release any party from any liability which
at the time of such termination, dissolution, liquidation or winding up already
had accrued to any other party or which thereafter may accrue in respect to any
act or omission prior to such termination, dissolution, liquidation or winding
up.

ARTICLE 13

MISCELLANEOUS

Section 13.01. Expenses. Other than as set forth in Section 4.12 of the
Reorganization Agreement or as provided for in the Tax Receivable Agreement, the
Company shall (a) pay, or cause to be paid, all costs, fees, operating expenses,
administrative expenses and other expenses of the Company (including the costs,
fees and expenses of attorneys, accountants or other professionals and the
compensation of all personnel providing services to the Company) incurred in
pursuing and conducting, or otherwise related to, the business of the Company
and (b) in the sole discretion of the

 

49



--------------------------------------------------------------------------------

Managing Member, reimburse the Managing Member for any out-of-pocket costs, fees
and expenses incurred by it or its Subsidiaries in connection therewith. To the
extent that the Managing Member reasonably determines in good faith that its
expenses are related to the business conducted by the Company and/or its
subsidiaries, then the Managing Member may cause the Company to pay or bear all
such expenses of the Managing Member or its Subsidiaries, including, (i) costs
of any securities offerings (including any underwriters discounts and
commissions), investment or acquisition transaction (whether or not successful)
not borne directly by Members, (ii) compensation and meeting costs of its board
of directors, (iii) cost of periodic reports to its stockholders, (iv) any
judgments, settlements, penalties, fines or other costs and expenses in respect
of any claims against, or any litigation or proceedings involving, Pubco,
(v) accounting and legal costs, (vi) franchise taxes (which are not based on, or
measured by, income), (vii) payments in respect of Indebtedness and preferred
stock, to the extent the proceeds are used or will be used by Pubco or its
Subsidiaries to pay expenses or other obligations described in this
Section 13.01 (in either case only to the extent economically equivalent
Indebtedness or Equity Securities of the Company were not issued to Pubco or its
Subsidiaries), (viii) payments representing interest with respect to payments
not made when due under the terms of the Tax Receivable Agreement and (ix) other
fees and expenses in connection with the maintenance of the existence of Pubco
and its Subsidiaries (including any costs or expenses associated with being a
public company listed on a national securities exchange), provided that the
Company shall not pay or bear any income tax obligations of the Managing Member
or its Subsidiaries pursuant to this provision. Payments under this
Section 13.01 are intended to constitute reasonable compensation for past or
present services and are not “distributions” within the meaning of §18-607 of
the Delaware Act.

Section 13.02. Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by
Applicable Law or as, in the reasonable judgment of the Managing Member, may be
necessary or advisable to carry out the intent and purposes of this Agreement.

Section 13.03. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given to such party at the address,
facsimile number or e-mail address specified for such party on the Member
Schedule hereto or, or to such other address or facsimile number as such party
may hereafter specify for the purpose by notice to the other parties hereto. All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt. All such notices, requests and other
communications to any party hereunder shall be given to such party as follows:

 

50



--------------------------------------------------------------------------------

If to Pubco or the Company:

1500 Solana Blvd

Building 4, Suite 4500

Westlake, Texas 76262

Telephone:      [***]

Attention:        Ryan Langston

E-mail:            [***]

With copies (which shall not constitute actual notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention:       Richard D. Truesdell, Jr.

Facsimile:        [***]

E-mail:             [***]

Section 13.04. Binding Effect; Benefit; Assignment. (a) The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

(b) Except as provided in Article 8, no Member may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the Managing Member.

Section 13.05. Jurisdiction. (a) The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 12.03 shall be deemed effective service of
process on such party.

(b) EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY DESIGNATES
CORPORATION SERVICE COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT CORPORATION SERVICE COMPANY, 251 LITTLE FALLS DRIVE, CITY OF
WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE 19808, AS ITS DESIGNEE, APPOINTEE

 

51



--------------------------------------------------------------------------------

AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH
JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND SUCH
SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF TO THE PROCESS AGENT;
PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY
EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH
PARTY IN THE MANNER PROVIDED IN SECTION 12.03 OF THIS AGREEMENT. EACH PARTY
SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN
FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT SUCH PARTY SHALL AT
ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE PURPOSES IN
WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY EXPRESSLY
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE UNDER THE
LAWS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

Section 13.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 13.07. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 13.08. Entire Agreement. This Agreement and the Reorganization Documents
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement. Nothing in this Agreement shall create any third-party
beneficiary rights in favor of any Person or other party, except to the extent
provided herein with respect to Indemnitee Related Entities, each of whom are
intended third-party beneficiaries of those provisions that specifically related
to them with the right to enforce such provisions as if they were a party
hereto.

Section 13.09. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any

 

52



--------------------------------------------------------------------------------

party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 13.10. Amendment. (a) This Agreement can be amended at any time and from
time to time by written instrument signed by each of the Members who together
own a majority in interest of the Units then outstanding, provided that no
amendment to this Agreement may adversely modify in any material respect the
Units (or the rights, preferences or privileges of the Units) then held by any
Members in any materially disproportionate manner to those then held by any
other Members without the prior written consent of a majority in interest of
such disproportionately affected Member or Members.

(b) For the avoidance of doubt: (i) the Managing Member, acting alone, may amend
this Agreement, including the Member Schedule, (x) to reflect the admission of
new Members or Transfers of Units, each as provided by and in accordance with,
the terms of this Agreement and (y) to effect any subdivisions or combinations
of Units made in compliance with Section 4.02(c) and (z) to issue additional LLC
Units or any new class of Units (whether or not pari passu with the LLC Units)
in accordance with the terms of this Agreement and to provide that the Members
being issued such new Units be entitled to the rights provided to Members; and
(ii) any merger, consolidation or other business combination that constitutes a
Disposition Event (as such term is defined in the certificate of incorporation
of Pubco) in which the Non-Pubco Members are required to exchange all of their
LLC Units pursuant to Section 10.04(b) of this Agreement and receive
consideration in such Disposition Event in accordance with the terms of this
Agreement and Section 10.04(b) of this Agreement shall not be deemed an
amendment hereof; provided, that such amendment is only effective upon
consummation of such Disposition Event.

(c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 13.11. Confidentiality. (a) Each Member shall, and shall direct those of
its Affiliates and their respective directors, officers, members, stockholders,
partners, employees, attorneys, accountants, consultants, trustees and other
advisors (the “Member Parties”) who have access to Confidential Information to,
keep confidential and not disclose any Confidential Information to any Person
other than a Member Party who agrees to keep such Confidential Information
confidential in accordance with this Section 13.11, in each case without the
express consent, in the case of Confidential Information acquired from the
Company, of the Managing Member or, in the case of Confidential Information
acquired from another Member, such other Member, unless:

(i) such disclosure shall be required by Applicable Law;

 

53



--------------------------------------------------------------------------------

(ii) such disclosure is reasonably required in connection with any tax audit
involving the Company or any Member or its Affiliates;

(iii) such disclosure is reasonably required in connection with any litigation
against or involving the Company or any Member; or

(iv) such disclosure is reasonably required in connection with any proposed
Transfer of all or any part of such Member’s Units in the Company; provided that
with respect to any such use of any Confidential Information referred to in this
clause (iv), advance notice must be given to the Managing Member so that it may
require any proposed Transferee that is not a Member to enter into a
confidentiality agreement with terms substantially similar to the terms of this
Section 13.11 (excluding this clause (iv)) prior to the disclosure of such
Confidential Information.

(v) such disclosure is of financial and other information of the type typically
disclosed to limited partners and limited liability company members (and
prospective transferees or investors thereof) and is made to the partners or
members of, and/or prospective investors in, Affiliates of the Members and such
partner, Member or prospective investor is bound by the confidentiality
provisions of a customary non-disclosure agreement entered into with the
disclosing party that covers the Confidential Information so disclosed.

(b) “Confidential Information” means any information related to the activities
of the Company, the Members and their respective Affiliates that a Member may
acquire from the Company or the Members, other than information that (i) is
already available through publicly available sources of information (other than
as a result of disclosure by such Member), (ii) was available to a Member on a
non-confidential basis prior to its disclosure to such Member by the Company, or
(iii) becomes available to a Member on a non-confidential basis from a third
party, provided such third party is not known by such Member, after reasonable
inquiry, to be bound by this Agreement or another confidentiality agreement with
the Company. Such Confidential Information may include information that pertains
or relates to the business and affairs of any other Member or any other Company
matters. Confidential Information may be used by a Member and its Member Parties
only in connection with Company matters and in connection with the maintenance
of its interest in the Company.

(c) In the event that any Member or any Member Parties of such Member is
required to disclose any of the Confidential Information, such Member shall use
reasonable efforts to provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement, and such Member shall use
reasonable efforts to cooperate with the Company in any effort any such Person
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 13.11, such Member and its Member
Parties shall furnish only that portion of the Confidential Information that is
legally required and shall exercise all reasonable efforts to obtain reasonably
reliable assurance that the Confidential Information shall be accorded
confidential treatment.

 

54



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, each Member may
disclose to any persons the U.S. federal income tax treatment and tax structure
of the Company and the transactions set out in the Reorganization Documents. For
this purpose, “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the Company and does not include information
relating to the identity of the Company or any Member.

Section 13.12. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

ARTICLE 14

ARBITRATION

Section 14.01. Title. The Members shall attempt in good faith to resolve all
claims, disputes and other disagreements arising hereunder (each, a “Dispute”)
by negotiation. If a Dispute between Members cannot be resolved in such manner,
such Dispute shall, at the request of any Member, after providing written notice
to the other Members party to the Dispute, be submitted to arbitration in The
City of New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. The proceeding shall be
confidential. The party initially asserting the Dispute (the “Initiating Party”)
shall notify the other party (the “Responding Party”) of the name and address of
the arbitrator chosen by the Initiating Party and shall specifically describe
the Dispute in issue to be submitted to arbitration. Within 30 days of receipt
of such notification, the Responding Party shall notify the Initiating Party of
its answer to the Dispute, any counterclaim which it wishes to assert in the
arbitration and the name and address of the arbitrator chosen by the Responding
Party. If the Responding Party does not appoint an arbitrator during such 30-day
period, appointment of the second arbitrator shall be made by the American
Arbitration Association upon request of the Initiating Party. The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed. If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment of the second arbitrator,
the third arbitrator will be appointed by the American Arbitration Association
upon the request of the arbitrators or either of the parties. In all cases, the
arbitrators must be persons who are knowledgeable about, and have recognized
ability and experience in dealing with, the subject matter of the Dispute. The
arbitrators will act by majority decisions. Any decision of the arbitrators
shall (a) be rendered in writing and shall bear the signatures of at least two
arbitrators, and (b) identify the members of the Panel. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the

 

55



--------------------------------------------------------------------------------

costs of its own experts, evidence and legal counsel, unless the arbitrator
rules otherwise in the arbitration. The parties shall complete all discovery
within 30 days after the Panel is composed, shall complete the presentation of
evidence to the Panel within 15 days after the completion of discovery, and a
final decision with respect to the matter submitted to arbitration shall be
rendered within 15 days after the completion of presentation of evidence. The
Members shall cause to be kept a record of the proceedings of any matter
submitted to arbitration hereunder.

ARTICLE 15

REPRESENTATIONS OF MEMBERS

Section 15.01. Representations of Members. Each Member (unless otherwise noted)
to which a Unit is issued as of the date of this Agreement represents and
warrants to the Company as follows:

(a) The Units issued to such Member, if any, are being acquired for investment
for such Member’s own account, not as a nominee or agent, and not with a view to
or for sale in connection with the distribution thereof.

(b) Such Member has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Member’s
investment in the Units; such Member has the ability to bear the economic risks
of such investment; such Member has the capacity to protect its own interests in
connection with the transactions contemplated by this Agreement; and such Member
has had an opportunity to ask questions and to obtain such financial and other
information regarding the Company as such Member deems necessary or appropriate
in connection with evaluating the merits of the investment in the Units. Such
Member acknowledges that the Units have not been and will not be registered
under the Securities Act or under any state securities act and may not be
transferred except in compliance with the Securities Act and all applicable
state laws.

(c) Each Member qualifies as an Accredited Investor within the meaning of
Regulation D promulgated under the Securities Act or the acquisition of its
interest otherwise qualifies under an applicable exemption from registration
under the Securities Act.

[Signature pages follow]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Limited Liability Company Agreement to be duly executed as of the day and year
first written above.

 

GOOSEHEAD INSURANCE, INC. By:  

/s/ P. Ryan Langston

  Name: P. Ryan Langston   Title: Authorized Officer

EVAN AND JAKE, LLC

 

By: Mark E. Jones, as an authorized person

By:  

/s/ Mark E. Jones

  Name: Mark E. Jones   Title: Authorized Person

TEXAS WASATCH INSURANCE PARTNERS,     L.P.

 

By: Texas Wasatch Insurance Holdings Group, LLC, its General Partner

By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Authorized Signatory, Texas Wasatch Insurance Holdings Group, LLC

MARK E. JONES By:  

/s/ Mark E. Jones

[Signature Page to the Amended and Restated LLC Agreement of

Goosehead Financial, LLC]

 



--------------------------------------------------------------------------------

ROBYN JONES By:  

/s/ Robyn Jones

MICHAEL C. COLBY By:  

/s/ Michael C. Colby

JEFFREY SAUNDERS By:  

/s/ Jeffrey Saunders

THE MARK AND ROBYN JONES  DESCENDANTS TRUST 2014

By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

LANNI ELAINE ROMNEY FAMILY TRUST 2014 By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

 

58



--------------------------------------------------------------------------------

LINDY JEAN LANGSTON FAMILY TRUST 2014 By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

CAMILLE LAVAUN PETERSON FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

DESIREE ROBYN COLEMAN FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

ADRIENNE MORGAN JONES FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

MARK EVAN JONES, JR. FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

 

Name:   Mark E. Jones

 

Title:   Trustee

SERENA JONES By:  

/s/ Serena Jones

 

59



--------------------------------------------------------------------------------

LANNI ROMNEY By:  

/s/ Lanni Romney

LINDY LANGSTON By:  

/s/ Lindy Langston

CAMILLE PETERSON By:  

/s/ Camille Peterson

DESIREE COLEMAN By:  

/s/ Desiree Coleman

ADRIENNE JONES By:  

/s/ Adrienne Jones

MARK E. JONES, JR. By:  

/s/ Mark E. Jones, Jr.

 

60



--------------------------------------------------------------------------------

COLBY 2014 FAMILY TRUST By:  

/s/ Michael C. Colby

 

Name:   Michael C. Colby

 

Title:   Trustee

PRESTON MICHAEL COLBY 2014 TRUST By:  

/s/ Michael C. Colby

 

Name:   Michael C. Colby

 

Title:   Trustee

LYLA KATE COLBY 2014 TRUST By:  

/s/ Michael C. Colby

 

Name:   Michael C. Colby

 

Title:   Trustee

 

61



--------------------------------------------------------------------------------

SCHEDULE A – MEMBER SCHEDULE

 

Member

   LLC Units  

Goosehead Insurance, Inc., as Managing Member

     N/A  

Mark E. Jones

     171,633  

Robyn Jones

     171,633  

Michael C. Colby

     967,085  

Jeffrey Saunders

     218,613  

The Mark and Robyn Jones Descendants Trust 2014

     13,404,339  

Lanni Elaine Romney Family Trust 2014

     297,734  

Lindy Jean Langston Family Trust 2014

     297,734  

Camille LaVaun Peterson Family Trust 2014

     297,734  

Desiree Robyn Coleman Family Trust 2014

     297,734  

Adrienne Morgan Jones Family Trust 2014

     297,734  

Mark Evan Jones, Jr. Family Trust 2014

     297,734  

Serena Jones

     1,116,974  

Lanni Romney

     498,557  

Lindy Langston

     498,557  

Camille Peterson

     498,557  

Desiree Coleman

     498,557  

Adrienne Jones

     498,557  

Mark E. Jones, Jr.

     498,557  



--------------------------------------------------------------------------------

Colby 2014 Family Trust

     771,732  

Preston Michael Colby 2014 Trust

     43,217  

Lyla Kate Colby 2014 Trust

     43,217  

Texas Wasatch Insurance Partners, L.P.

     1,060,480  

Evan and Jake, LLC

     20,218  

 

63